STATEMENT OF ADDITIONAL INFORMATION March 1, 2013, as revised or amended May 1, 2013, June 14, 2013, July 1, 2013, September 23, 2013, October 1, 2013, November 1, 2013, January 1, 2014, January 24, 2014, January 31, 2014 and February 21, 2014 This Statement of Additional Information (SAI), which is not a prospectus, supplements and should be read in conjunction with the current prospectus of each fund listed below, as such prospectuses may be revised from time to time.To obtain a copy of a fund's prospectus, please call your financial adviser, or write to the fund at 144 Glenn Curtiss Boulevard, Uniondale, New York 11556-0144, visit www.dreyfus.com, or call 1-800-DREYFUS (inside the U.S. only). The most recent annual report and semi-annual report to shareholders for each fund (other than Dreyfus Floating Rate Income Fund, Dreyfus Global Emerging Markets Fund and Dreyfus Yield Enhancement Strategy Fund) are separate documents supplied with this SAI, and the financial statements, accompanying notes and report of the independent registered public accounting firm appearing in the annual report are incorporated by reference into this SAI.All classes of a fund have the same fiscal year end and prospectus date.Capitalized but undefined terms used in this SAI are defined in the Glossary at the end of this SAI. Fund Abbreviation Share Class/Ticker Fiscal Year End* Prospectus Date Dreyfus BNY Mellon Funds, Inc. DBNYMFI Dreyfus Global Emerging Markets Fund** DGEMF Class A/DGEAX October 31st January 24th Class C/DGECX Class I/DGIEX Class Y/DGEYX Dreyfus Yield Enhancement Strategy Fund*** DYESF Class A/DABMX October 31st February 21st Class C/DABLX Class I/DABKX Class Y/DABJX Dreyfus Funds, Inc. DFI Dreyfus Mid-Cap Growth Fund DMCGF Class A/FRSDX December 31st May 1st Class C/FRSCX Class F/FRSPX Class I/FRSRX Dreyfus Investment Funds DIF Dreyfus Diversified Emerging Markets Fund DDEMF Class A/DBEAX September 30th January 31st Class C/DBECX Class I/SBCEX Class Y/SBYEX Dreyfus/The Boston Company Small Cap Growth Fund D/TBCSCGF Class I/SSETX September 30th January 31st Class Y/SSYGX Dreyfus/The Boston Company Small Cap Value Fund D/TBCSCVF Class A/RUDAX Class I/STSVX September 30th January 31st Dreyfus/The Boston Company Small/Mid Cap Growth Fund D/TBCSMCGF Class A/DBMAX September 30th January 31st Class C/DBMCX Class I/SDSCX Class Y/DBMYX Dreyfus/Newton International Equity Fund D/NIEF Class A/NIEAX September 30th January 31st Class C/NIECX Class I/SNIEX Class Y/NIEYX Dreyfus/Standish Global Fixed Income Fund D/SGFIF Class A/DHGAX December 31st February 21st Class C/DHGCX Class I/SDGIX Class Y/DSDYX Dreyfus Tax Sensitive Total Return Bond Fund DTSTRBF Class A/DSDAX September 30th February 21st Class C/DSDCX Class I/SDITX Class Y/SDYTX The Dreyfus/Laurel Funds, Inc. DLFI Dreyfus AMT-Free Municipal Reserves DAMTFMR Class R/DTMXX October 31st March 1st Investor Shares/DLTXX BASIC Shares/DLRXX Class B/DMBXX Dreyfus BASIC S&P 500 Stock Index Fund DBSPSIF DSPIX October 31st March 1st Dreyfus Bond Market Index Fund DBMIF BASIC Shares/DBIRX October 31st March 1st Investor Shares/DBMIX Dreyfus Core Equity Fund DCEF Class A/DLTSX August 31st January 1st Class C/DPECX Class I/DPERX Dreyfus Disciplined Stock Fund DDSF DDSTX October 31st March 1st Dreyfus Floating Rate Income Fund† DFRIF Class A/DFLAX August 31st September 23rd Class C/DFLCX Class I/DFLIX Class Y/DFLYX Dreyfus Money Market Reserves DMMR Class R/DPOXX October 31st March 1st Investor Shares/DPIXX Dreyfus Opportunistic Emerging Markets Debt Fund†† DOEMDF Class A/DOEAX October 31st June 14th Class C/DOECX Class I/DOEIX Class Y/DOEYX Dreyfus Opportunistic Fixed Income Fund DOFIF Class A/DSTAX October 31st March 1st Class C/DSTCX Class I/DSTRX Class Y/DSTYX Dreyfus Tax Managed Growth Fund DTMGF Class A/DTMGX October 31st March 1st Class C/DPTAX Class I/DPTRX Dreyfus U.S. Treasury Reserves DUSTR Class R/DUTXX October 31st March 1st Investor Shares/DUIXX The Dreyfus/Laurel Funds Trust DLFT Dreyfus Emerging Markets Debt Local Currency Fund DEMDLCF Class A/DDBAX May 31st October 1st Class C/DDBCX Class I/DDBIX Class Y/DDBYX Dreyfus Equity Income Fund DEIF Class A/DQIAX May 31st October 1st Class C/DQICX Class I/DQIRX Class Y/DQIYX Dreyfus Global Equity Income Fund DGEIF Class A/DEQAX October 31st March 1st Class C/DEQCX Class I/DQEIX Class Y/DEQYX Dreyfus High Yield Fund DHYF Class A/DPLTX December 31st May 1st Class C/PTHIX Class I/DLHRX Dreyfus International Bond Fund DIBF Class A/DIBAX October 31st March 1st Class C/DIBCX Class I/DIBRX Class Y/DIBYX The Dreyfus/Laurel Tax-Free Municipal Funds DLT-F Dreyfus BASIC New York Municipal Money Market Fund DBNYMMMF DNIXX June 30th November 1st * Certain information provided in this SAI is indicated to be as of the end of a fund's last fiscal year or during a fund's last fiscal year. The term "last fiscal year" means the most recently completed fiscal year, except that for funds with fiscal years ended October 31st or December 31st (except Dreyfus/Standish Global Fixed Income Fund)"last fiscal year" means the fiscal year ended in 2012. ** As this fund commenced operations on January 31, 2014, no information is provided in respect of a previous fiscal year. *** As this fund commenced operations on February 28, 2014, no information is provided in respect of a previous fiscal year. † As this fund commenced operations on September 27, 2013, no information is provided in respect of a previous fiscal year. †† As this fund commenced operations on June 14, 2013, no information is provided in respect of a previous fiscal year. TABLE OF CONTENTS PART I BOARD INFORMATION I-1 Information About Each Board Member's Experience, Qualifications, Attributes or Skills I-1 Committee Meetings I-4 Board Members' and Officers' Fund Share Ownership I-4 Board Members' Compensation I-5 OFFICERS I-6 CERTAIN PORTFOLIO MANAGER INFORMATION I-8 MANAGER'S AND SUB-ADVISERS' COMPENSATION I-14 ADMINISTRATION COMPENSATION I-17 SALES LOADS, CDSCS AND DISTRIBUTOR'S COMPENSATION I-18 OFFERING PRICE I-21 RATINGS OF CORPORATE DEBT SECURITIES I-22 RATINGS OF MUNICIPAL BONDS AND CORPORATE DEBT SECURITIES I-23 RATINGS OF MUNICIPAL OBLIGATIONS I-23 SECURITIES OF REGULAR BROKERS OR DEALERS I-24 COMMISSIONS I-25 PORTFOLIO TURNOVER VARIATION I-27 SHARE OWNERSHIP I-28 PART II HOW TO BUY SHARES II-1 Investment Minimums II-1 Reopening an Account II-2 Dreyfus TeleTransfer Privilege II-2 Information Pertaining to Purchase Orders II-2 Information Regarding the Offering of Share Classes II-2 Class A II-3 HOW TO REDEEM SHARES II-3 Transaction Fees II-4 Checkwriting Privilege II-4 TeleTransfer Privilege II-4 Wire Redemption Privilege II-5 Information Pertaining to Redemptions II-5 SHAREHOLDER SERVICES II-5 Fund Exchanges II-6 DISTRIBUTION PLANS, SERVICE PLANS AND SHAREHOLDER SERVICES PLANS; SHAREHOLDER SERVICES AGREEMENT II-6 Shareholder Services Agreement II-10 INVESTMENTS, INVESTMENT TECHNIQUES AND RISKS II-11 Funds other than Money Market Funds II-11 Money Market Funds II-30 INVESTMENT RESTRICTIONS II-33 Fundamental Policies II-34 Nonfundamental Policies II-40 Policies Related to Fund Names II-44 DIVIDENDS AND DISTRIBUTIONS II-46 INFORMATION ABOUT THE FUNDS' ORGANIZATION AND STRUCTURE II-46 CERTAIN EXPENSE ARRANGEMENTS AND OTHER DISCLOSURES II-48 ADMINISTRATION ARRANGEMENTS II-48 COUNSEL AND INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM II-48 RISKS OF INVESTING IN STATE MUNICIPAL SECURITIES II-50 New York II-50 Economic Trends II-50 U.S. Economy II-50 State Economy II-50 The City of New York II-51 Other Localities II-51 Special Considerations II-52 State Finances II-53 Prior Fiscal Year Results II-53 Fiscal Year 2013-14 Enacted Budget Financial Plan II-54 Fiscal Year 2013-14 Receipts Forecasts II-55 Fiscal Year 2013-14 Disbursements Forecasts II-55 Cash Position II-56 State Indebtedness II-56 General II-56 Limitations on State-Supported Debt II-56 State-Supported Debt II-57 Ratings II-58 Fiscal Year 2013-14 State Supported Borrowing Plan II-58 Pension and Retirement Systems II-58 Litigation II-59 General II-59 Real Property Claims II-59 Tobacco Master Settlement Agreement II-60 Arbitration Related to Tobacco Master Settlement Agreement II-60 West Valley Litigation II-61 Medicaid II-62 Metropolitan Transportation Authority II-62 School Aid II-63 Sales Tax II-63 Insurance Department Assessments II-64 PART III ADDITIONAL INFORMATION ABOUT HOW TO BUY SHARES III-1 Investment Minimums III-1 Purchase of Institutional Money Funds and Cash Management Funds (not applicable to Institutional Direct accounts) III-1 In-Kind Purchases III-2 Information Pertaining to Purchase Orders III-2 Federal Funds III-2 Dreyfus TeleTransfer Privilege III-2 Reopening an Account III-3 Multi-Class Funds III-3 Converting Shares III-6 Taxpayer ID Number III-7 Frequent Purchases and Exchanges (non-money market funds only) III-7 ADDITIONAL INFORMATION ABOUT HOW TO REDEEM SHARES III-7 Redemption Fee III-8 Contingent Deferred Sales Charge - Multi-Class Funds III-8 Class C III-8 Waiver of CDSC III-9 Redemption Through an Authorized Entity III-9 Checkwriting Privilege III-9 Wire Redemption Privilege III-10 Redemption through Compatible Automated Facilities III-10 Dreyfus TeleTransfer Privilege III-10 Reinvestment Privilege III-11 Share Certificates; Medallion Signature Guarantees III-11 Redemption Commitment III-11 Suspension of Redemptions III-11 ADDITIONAL INFORMATION ABOUT SHAREHOLDER SERVICES III-12 Exchanges III-12 Fund Exchanges III-12 Dreyfus Auto-Exchange Privilege III-13 Dreyfus Automatic Asset Builder® III-14 Dreyfus Government Direct Deposit Privilege III-14 Dreyfus Payroll Savings Plan III-14 Dreyfus Dividend Options III-14 Dreyfus Dividend Sweep III-14 Dreyfus Dividend ACH III-14 Automatic Withdrawal Plan III-14 Letter of Intent - Class A Shares III-15 Corporate Pension/Profit-Sharing and Retirement Plans III-16 ADDITIONAL INFORMATION ABOUT DISTRIBUTION PLANS, SERVICE PLANS AND SHAREHOLDER SERVICES PLANS III-16 ADDITIONAL INFORMATION ABOUT INVESTMENTS, INVESTMENT TECHNIQUES AND RISKS III-16 All Funds other than Money Market Funds III-17 Equity Securities III-17 Common Stock III-17 Preferred Stock III-17 Convertible Securities III-18 Warrants III-18 IPOs III-18 Fixed-Income Securities III-19 U.S. Government Securities III-20 Corporate Debt Securities III-21 Ratings of Securities; Unrated Securities III-21 High Yield and Lower-Rated Securities III-21 Zero Coupon, Pay-In-Kind and Step-Up Securities III-23 Inflation-Indexed Securities III-23 Variable and Floating Rate Securities III-24 Loans III-25 Participation Interests and Assignments III-27 Mortgage-Related Securities III-28 Asset-Backed Securities III-32 Collateralized Debt Obligations III-33 Municipal Securities III-33 Taxable Investments (municipal or other tax-exempt funds only) III-38 Funding Agreements III-38 Real Estate Investment Trusts (REITs) III-38 Money Market Instruments III-39 Bank Obligations III-39 Repurchase Agreements III-39 Commercial Paper III-39 Foreign Securities III-39 Emerging Markets III-40 Brazil III-41 Certain Asian Emerging Market Countries III-41 India III-42 Depositary Receipts and New York Shares III-43 Sovereign Debt Obligations III-44 Eurodollar and Yankee Dollar Investments III-45 Investment Companies III-45 Private Investment Funds III-46 Exchange-Traded Funds (ETFs) III-46 Exchange-Traded Notes III-46 Derivatives III-47 Futures Transactions III-49 Options III-50 Swap Transactions III-51 Contracts for Difference III-53 Credit Linked Securities III-53 Credit Derivatives III-54 Structured Securities and Hybrid Instruments III-55 Exchange-Linked Notes III-55 Participatory Notes III-55 Custodial Receipts III-56 Combined Transactions III-56 Future Developments III-56 Foreign Currency Transactions III-56 Commodities III-58 Short-Selling III-58 Lending Portfolio Securities III-59 Borrowing Money III-59 Borrowing Money for Leverage III-59 Reverse Repurchase Agreements III-59 Forward Commitments III-60 Forward Roll Transactions III-60 Illiquid Securities III-60 Illiquid Securities Generally III-60 Section 4(2) Paper and Rule 144A Securities III-61 Non-Diversified Status III-61 Investments in the Technology Sector III-61 Investments in the Real Estate Sector III-61 Investments in the Natural Resources Sector III-62 Money Market Funds III-62 Ratings of Securities III-62 Treasury Securities III-63 U.S. Government Securities III-63 Repurchase Agreements III-63 Bank Obligations III-64 Bank Securities III-65 Floating and Variable Rate Obligations III-65 Participation Interests III-65 Asset-Backed Securities III-65 Commercial Paper III-65 Investment Companies III-66 Foreign Securities III-66 Municipal Securities III-66 Derivative Products III-66 Stand-By Commitments III-66 Taxable Investments (municipal or other tax-exempt funds only) III-66 Illiquid Securities III-66 Borrowing Money III-67 Reverse Repurchase Agreements III-67 Forward Commitments III-67 Interfund Borrowing and Lending Program III-67 Lending Portfolio Securities III-67 RATING CATEGORIES III-67 S&P III-67 Long-Term Issue Credit Ratings III-68 Short-Term Issue Credit Ratings III-69 Municipal Short-Term Note Ratings Definitions III-69 Moody's III-70 Long-Term Obligation Ratings and Definitions III-70 Short-Term Ratings III-70 U.S. Municipal Short-Term Debt and Demand Obligation Ratings III-71 Fitch III-72 Corporate Finance Obligations — Long-Term Rating Scales III-72 Structured, Project & Public Finance Obligations — Long-Term Rating Scales III-72 Short-Term Ratings Assigned to Obligations in Corporate, Public and Structured Finance III-73 DBRS III-74 Long Term Obligations III-74 Commercial Paper and Short Term Debt III-74 ADDITIONAL INFORMATION ABOUT THE BOARD III-75 Boards' Oversight Role in Management III-75 Board Composition and Leadership Structure III-75 Additional Information About the Boards and Their Committees III-76 MANAGEMENT ARRANGEMENTS III-76 The Manager III-76 Sub-Advisers III-76 Portfolio Allocation Manager III-78 Portfolio Managers and Portfolio Manager Compensation III-78 Certain Conflicts of Interest with Other Accounts III-84 Code of Ethics III-85 Distributor III-85 Transfer and Dividend Disbursing Agent and Custodian III-86 Funds' Compliance Policies and Procedures III-86 DETERMINATION OF NAV III-86 Valuation of Portfolio Securities (funds other than money market funds) III-86 Valuation of Portfolio Securities (money market funds only) III-87 Calculation of NAV III-87 Expense Allocations III-88 NYSE and Transfer Agent Closings III-88 ADDITIONAL INFORMATION ABOUT DIVIDENDS AND DISTRIBUTIONS III-88 Funds Other Than Money Market Funds III-88 Money Market Funds III-89 TAXATION III-89 Taxation of the Funds III-90 Taxation of Fund Distributions (Funds Other Than Municipal or Other Tax-Exempt Funds) III-91 Sale, Exchange or Redemption of Shares III-93 PFICs III-93 Non-U.S. Taxes III-94 Foreign Currency Transactions III-94 Financial Products III-94 Payments with Respect to Securities Loans III-95 Securities Issued or Purchased at a Discount and Payment-in-Kind Securities III-95 Inflation-Indexed Treasury Securities III-95 Certain Higher-Risk and High Yield Securities III-95 Funds Investing in Municipal Securities (Municipal or Other Tax-Exempt Funds) III-95 Investing in Mortgage Entities III-96 Tax-Exempt Shareholders III-97 Backup Withholding III-97 Foreign (Non-U.S.) Shareholders III-97 The Hiring Incentives to Restore Employment Act III-98 Possible Legislative Changes III-99 Other Tax Matters III-99 PORTFOLIO TRANSACTIONS III-99 Trading the Funds' Portfolio Securities III-99 Soft Dollars III-101 IPO Allocations III-102 Disclosure of Portfolio Holdings III-103 SUMMARY OF THE PROXY VOTING POLICY, PROCEDURES AND GUIDELINES OF THE DREYFUS FAMILY OF FUNDS III-104 ADDITIONAL INFORMATION ABOUT THE FUNDS' STRUCTURE; FUND SHARES AND VOTING RIGHTS III-105 Massachusetts Business Trusts III-105 Fund Shares and Voting Rights III-105 GLOSSARY III-105 STATEMENT OF ASSETS AND LIABILITIES (IN ORGANIZATION) (Dreyfus Global Emerging Markets Fund) III-111 PART I BOARD INFORMATION Information About Each Board Member's Experience, Qualifications, Attributes or Skills Board members for the funds, together with information as to their positions with the funds, principal occupations and other board memberships during the past five years, are shown below.The address of each board member is 200 Park Avenue, New York, New York 10166. All of the board members are Independent Board Members. Name Year of Birth Position1 Principal Occupation During Past 5 Years Other Public Company Board Memberships During Past 5 Years Joseph S. DiMartino Chairman of the Board Corporate Director and Trustee CBIZ (formerly, Century Business Services, Inc.), a provider of outsourcing functions for small and medium size companies, Director (1997-present) The Newark Group, a provider of a national market of paper recovery facilities, paperboard mills and paperboard converting plants, Director(2000-2010) Sunair Services Corporation, a provider of certain outdoor-related services to homes and businesses, Director (2005-2009) Francine J. Bovich Board Member Trustee, The Bradley Trusts, private trust funds (2011-present) Managing Director, Morgan Stanley Investment Management (1993-2010) N/A James M. Fitzgibbons Board Member Corporate Director and Trustee Bill Barrett Corporation, an oil and natural gas exploration company, Director (2004-2012) Kenneth A. Himmel Board Member President and CEO, Related Urban Development, a real estate development company (1996-present) CEO, American Food Management, a restaurant company (1983-present) President and CEO, Himmel & Company, a real estate development company (1980-present) N/A Stephen J. Lockwood Board Member Chairman of the Board, Stephen J. Lockwood and Company LLC, a real estate investment company (2000-present) N/A Roslyn M. Watson Board Member Principal, Watson Ventures, Inc., a real estate investment company (1993-present) N/A Benaree Pratt Wiley Board Member Principal, The Wiley Group, a firm specializing in strategy and business development (2005-present) CBIZ (formerly, Century Business Services, Inc.), a provider of outsourcing functions for small and medium size companies, Director (2008-present) 1 Each of the board members serves on the board's audit, nominating and litigation committees.Mr. Fitzgibbons and Mses. Watson and Wiley serve on the board's compensation committee. The following table shows the year each board member joined each fund's board. Fund Joseph S. DiMartino Francine J. Bovich James M. Fitzgibbons Kenneth A. Himmel Stephen J. Lockwood Roslyn M. Watson Benaree Pratt Wiley DLFI DLFT DLT-F DIF DFI DBNYMFI Each board member, with the exception of Ms. Bovich, has been a Dreyfus Family of Funds board member for over ten years.Additional information about each board member follows (supplementing the information provided in the table above) that describes some of the specific experiences, qualifications, attributes or skills that each board member possesses which the board believes has prepared them to be effective board members.The board believes that the significance of each board member's experience, qualifications, attributes or skills is an individual matter (meaning that experience that is important for one board member may not have the same value for another) and that these factors are best evaluated at the board level, with no single board member, or particular factor, being indicative of board effectiveness.However, the board believes that board members need to have the ability to critically review, evaluate, question and discuss information provided to them, and to interact effectively with fund management, service providers and counsel, in order to exercise effective business judgment in the performance of their duties; the board believes that its members satisfy this standard.Experience relevant to having this ability may be achieved through a board member's educational background; business, professional training or practice (e.g., medicine, accounting or law), public service or academic positions; experience from service as a board member (including the board for the funds) or as an executive of investment funds, public companies or significant private or not-for-profit entities or other organizations; and/or other life experiences.The charter for the board's nominating committee contains certain other factors considered by the committee in identifying and evaluating potential board member nominees.To assist them in evaluating matters under federal and state law, the board members are counseled by their independent legal counsel, who participates in board meetings and interacts with the Manager, and also may benefit from information provided by the Manager's counsel; counsel to the funds and to the board have significant experience advising funds and fund board members.The board and its committees have the ability to engage other experts as appropriate.The board evaluates its performance on an annual basis. · Joseph S. DiMartino – Mr. DiMartino has been the Chairman of the Board of the funds in the Dreyfus Family of Funds for over 15 years.From 1971 through 1994, Mr. DiMartino served in various roles as an employee of Dreyfus (prior to its acquisition by a predecessor of BNY Mellon in August 1994 and related management changes), including portfolio manager, President, Chief Operating Officer and a director.He ceased being an employee or director of Dreyfus by the end of 1994.From July 1995 to November 1997, Mr. DiMartino served as Chairman of the Board of The Noel Group, a public buyout firm; in that capacity, he helped manage, acquire, take public and liquidate a number of operating companies.From 1986 to 2010, Mr. DiMartino served as a Director of the Muscular Dystrophy Association. · Francine J. Bovich – Ms. Bovich currently also serves as a Trustee for The Bradley Trusts, private trust funds.She is an Emeritus Trustee of Connecticut College, where she served as Trustee from 1986 to 1997, and currently serves as Chair of the Investment Sub-Committee for Connecticut College's endowment fund.From April 1993 until September 2010, Ms. Bovich was a Managing Director at Morgan Stanley Investment Management, holding various positions including Co-Head of Global Tactical Asset Allocation Group, Operations Officer, and Head of the U.S. Institutional Equity Group.Prior to joining Morgan Stanley Investment Management, Ms. Bovich was Principal, Executive Vice President and Senior Portfolio Manager at Westwood Management Corporation, where she worked from 1986 until 1993.From 1980 to 1986, she worked at CitiCorp Investment Management, Inc. as Managing Director and Senior Portfolio Manager.From 1973 to 1980, Ms. Bovich was an Assistant Vice President and Equity Portfolio Manager at Bankers Trust Company.From 1991 to 2005, she served as U.S. Representative to the United Nations Investments Committee, advising a global portfolio of approximately $30 billion. · James M. Fitzgibbons – Mr. Fitzgibbons has also served as an officer or a board member of numerous public and private companies for over 40 years.These positions included serving as Chairman of the Board of Davidson Cotton Company and as Chairman of the Board of Fieldcrest Cannon, Inc., a publicly traded diversified textile company.He also has served as President of the American Textile Manufacturers Institute (the domestic industry's trade association) and Chairman of the Board of the Tanners' Council of America (the U.S. leather manufacturing trade group).He has been a board member of Fiduciary Trust Company of Boston and of Brookline Savings Bank and a board member of significant charitable and nonprofit organizations. · Kenneth A. Himmel – Mr. Himmel has over 30 years' experience as a business entrepreneur, primarily focusing on real estate development.Mr. Himmel is President and Chief Executive Officer of Related Urban Development, a leading developer of large-scale mixed-use properties and a division of Related Companies, L.P. · Stephen J. Lockwood – Mr. Lockwood's business experience of over 40 years includes being a Board member and/or officer of various financial institutions, including insurance companies, real estate investment companies and venture capital firms.Mr. Lockwood serves as Managing Director and Chairman of the Board of Stephen J. Lockwood and Company LLC, a real estate investment company.Mr. Lockwood was formerly the Vice Chairman and a member of the Board of Directors of HCC Insurance Holdings, Inc., a NYSE-listed insurance holding company. · Roslyn M. Watson – Ms. Watson has been a business entrepreneur in commercial and residential real estate for over 15 years.Ms. Watson currently serves as President and Founder of Watson Ventures, Inc. a real estate development investment firm, and her current board memberships include American Express Bank, FSB, The Hyams Foundation, Inc., Pathfinder International and Simmons College. Previously, she held various positions in the public and private sectors, including General Manager for the Massachusetts Port Authority.She has received numerous awards, including the Woman of Achievement award from the Boston Big Sister Association and the Working Woman of the Year Award from Working Woman Magazine. · Benaree Pratt Wiley – Ms. Wiley is a Principal of The Wiley Group, a firm specializing in personnel strategy, talent management and leadership development primarily for global insurance and consulting firms.Prior to that, Ms. Wiley served as the President and Chief Executive Officer of The Partnership, Inc., a talent management organization for multicultural professionals in the greater Boston region.Ms. Wiley currently serves on the board of Blue Cross Blue Shield of Massachusetts and is chair of the advisory board of PepsiCo African-American, and she has served on the boards of several public companies and charitable organizations. Committee Meetings The boards' audit, nominating, compensation, litigation and pricing committees met during the funds' last fiscal years as indicated below: Fund Audit Nominating Compensation Litigation Pricing DLFI (8/31 fiscal year end) 3 1 0 0 0 DLFI (10/31 fiscal year end) 3 0 0 0 0 DLFT (5/31 fiscal year end) 3 0 0 0 0 DLFT (10/31 fiscal year end) 3 0 0 0 0 DLFT (12/31 fiscal year end) 3 0 0 0 0 DLT-F 3 0 0 0 0 DIF (9/30 fiscal year end) 3 0 0 0 1 DIF (12/31 fiscal year end) 3 0 1 0 0 DFI 3 0 0 0 0 Board Members' and Officers' Fund Share Ownership The table below indicates the dollar range of each board member's ownership of fund shares and shares of other funds in the Dreyfus Family of Funds for which he or she is a board member, in each case as of December 31, 2013. Fund Joseph S. DiMartino Francine J. Bovich James M. Fitzgibbons Kenneth A. Himmel Stephen J. Lockwood Roslyn M. Watson Benaree Pratt Wiley DMCGF None None None None None None None DDEMF None None None None None None None D/TBCSCGF None None None None None None None D/TBCSCVF None None None None None None None D/TBCSMCGF None None None None None None None D/NIEF None None None None None None None D/SGFIF None None None None None None None DTSTRBF None None None None None None None DAMTFMR None None None None None None None DBSPSIF $10,001-$50,000 None None None None None None DBMIF None None None None None None None DCEF None None None None None None None DDSF None None None None None $10,001-$50,000 None DFRIF None None None None None None None DMMR None None None None None None None DOEMDF None None None None None None None DOFIF None None None None None None $50,001-$100,000 DTMGF None None None Over $100,000 None None None DUSTR None None None None None $1-$10,000 None DEMDLCF None None None None None $10,001-$50,000 None DEIF None None None None None None None DGEIF None None None None None None None DHYF None None $50,001-$100,000 None None None None DIBF None None None None None None None DBNYMMMF None None None None None None None Aggregate holdings of funds in the Dreyfus Family of Funds for which responsible as a board member Over None $50,001-$100,000 Over None $50,001-$100,000 $50,001-$100,000 Board members and officers, as a group, owned less than 1% of each class of each fund's voting securities outstanding on February 12, 2014. As of December 31, 2013, none of the board members or their immediate family members owned securities of the Manager, any Sub-Advisers, the Distributor or any person (other than a registered investment company) directly or indirectly controlling, controlled by or under common control with the Manager, any Sub-Advisers or the Distributor. Board Members' Compensation Annual retainer fees and meeting attendance fees are allocated among the funds on the basis of net assets, with the Chairman of the Boards, Joseph S. DiMartino, receiving an additional 25% of such compensation.The funds reimburse board members for their expenses.The funds do not have a bonus, pension, profit-sharing or retirement plan.Each emeritus board member is entitled to receive an annual retainer of one-half the amount paid as a retainer at the time the board member became emeritus and a per meeting attended fee of one-half the amount paid to board members. The aggregate amount of fees and expenses* received from the funds by each current board member for the funds' last fiscal years, and by all funds in the Dreyfus Family of Funds for which such person was a board member during 2013, were as follows: Fund Joseph S. DiMartino Francine J. Bovich James M. Fitzgibbons J. Tomlinson Fort** Kenneth A. Himmel Stephen J. Lockwood Roslyn M. Watson Benaree Pratt Wiley DLFI (8/31 fiscal year end) DLFI (10/31 fiscal year end) DLFT (5/31 fiscal year end) DLFT (10/31 fiscal year end) DLFT (12/31 fiscal year end) DLT-F DIF (9/30 fiscal year end) N/A DIF (12/31 fiscal year end) N/A DFI Total compensation from the funds and fund complex (***) $1,084,688 (154) $313,000 (48) $163,500 (31) $53,000 (19) $125,000 (31) $141,000 (31) $220,000 (41) $393,467 (66) * Amounts shown do not include the cost of office space, secretarial services and health benefits for the Chairman of the Boards and expenses reimbursed to board members for attending board meetings. ** Emeritus board member of DLFI, DLFT and DLT-F. *** Represents the number of separate portfolios comprising the investment companies in the fund complex, including the funds, for which the board member served in 2013. OFFICERS Name Year of Birth Position1 Since Principal Occupation During Past 5 Years Number of Other Investment Companies (Portfolios) for which serves as an Officer (all managed by the Manager) Bradley J. Skapyak President Chief Operating Officer and a director of the Manager since June 2009; Chairman of the Transfer Agent, since May 2011 and Executive Vice President of the Distributor since June 2007; from April 2003 to June 2009, head of the Investment Accounting and Support Department of the Manager 68 (141) James Windels Treasurer Director – Mutual Fund Accounting of the Manager 69 (166) John Pak Chief Legal Officer Chief Legal Officer of the Manager and Associate General Counsel and Managing Director of BNY Mellon since August 2012; from March 2005 to July 2012, Managing Director of Deutsche Bank, Deputy Global Head of Deutsche Asset Management Legal and Regional Head of Deutsche Asset Management Americas Legal 69 (166) Janette E. Farragher Vice President and Secretary Assistant General Counsel of BNY Mellon 69 (166) Kiesha Astwood Vice President and Assistant Secretary Counsel of BNY Mellon 69 (166) James Bitetto Vice President and Assistant Secretary Senior Counsel of BNY Mellon 69 (166) Joni Lacks Charatan Vice President and Assistant Secretary Senior Counsel of BNY Mellon 69 (166) Joseph M. Chioffi Vice President and Assistant Secretary Senior Counsel of BNY Mellon 69 (166) John B. Hammalian Vice President and Assistant Secretary Senior Managing Counsel of BNY Mellon 69 (166) Robert R. Mullery Vice President and Assistant Secretary Managing Counsel of BNY Mellon 69 (166) Jeff S. Prusnofsky Vice President and Assistant Secretary Senior Managing Counsel of BNY Mellon 69 (166) Richard S. Cassaro Assistant Treasurer Senior Accounting Manager – Money Market and Municipal Bond Funds of the Manager 69 (166) Gavin C. Reilly Assistant Treasurer Tax Manager of the Investment Accounting and Support Department of the Manager 69 (166) Robert S. Robol2 Assistant Treasurer Senior Accounting Manager – Fixed Income Funds of the Manager 69 (166) Robert Salviolo Assistant Treasurer Senior Accounting Manager – Equity Funds of the Manager 69 (166) Robert Svagna3 Assistant Treasurer Senior Accounting Manager – Equity Funds of the Manager 69 (166) Matthew D. Connolly Anti-Money Laundering Compliance Officer Anti-Money Laundering Compliance Officer of the Distributor since October 2011; from March 2010 to September 2011, Global Head, KYC Reviews and Director, UBS Investment Bank; until March 2010, AML Compliance Officer and Senior Vice President, Citi Global Wealth Management 64 (161) Joseph W. Connolly Chief Compliance Officer Chief Compliance Officer of the Manager and the Dreyfus Family of Funds 69 (166) 1 With respect to DIF and DFI, each officer has held his or her respective position since 2008 and 2009, respectively, except for Bradley J. Skapyak and Matthew D. Connolly and Mses. Astwood and Farragher, whose dates are as shown above.With respect to DBNYMFI, each officer has held his or her respective position since 2013. 2 Mr. Robol has held this position since 2002 with respect to D/LFI and D/LFT and 2003 with respect to D/LT-F. 3 Mr. Svagna has held this position since 2002 with respect to D/LFI and D/LFT and 2005 with respect to D/LT-F. The address of each officer is 200 Park Avenue, New York, New York 10166. CERTAIN PORTFOLIO MANAGER INFORMATION (not applicable to money market funds) The following table lists the funds' portfolio managers, if any, who are in addition to the primary portfolio managers listed in the prospectus.See the prospectus for a list of, and certain other information regarding, the primary portfolio manager(s) for your fund. Fund Additional Portfolio Managers DGEMF N/A DYESF Bernie Schoenfeld DMCGF N/A DDEMF N/A D/TBCSCGF N/A D/TBCSCVF N/A D/TBCSMCGF N/A D/NIEF N/A D/SGFIF N/A DTSTRBF N/A DBSPSIF Rebecca Gao, Danny Lai, Todd Rose, Marlene Walker Smith DBMIF N/A DCEF N/A DDSF N/A DFRIF Tom Frangione DOEMDF N/A DOFIF David Bowser DTMGF N/A DEMDLCF N/A DEIF N/A DGEIF N/A DHYF Stephen Sylvester DIBF N/A The following table lists the number and types of accounts (including the funds) advised by each fund's primary portfolio manager(s) and assets under management in those accounts as of the end of the last fiscal year of the funds they manage.If a portfolio manager is a primary portfolio manager for multiple funds with different fiscal year ends, information is provided as of the most recent last fiscal year end of the relevant funds, unless otherwise indicated. Primary Portfolio Manager Registered Investment Companies Total Assets Managed Other Pooled Investment Vehicles Total Assets Managed Other Accounts Total Assets Managed Mountaga Aw1 1 $410.0M 1 $52.0M N/A N/A John C. Bailer2 12 $4.9 B 2 $235.2 M 36 $4.0 B Chris Barris3 2 $1.9B 8 $1.9B 11 $2.1B C. Wesley Boggs 12 $1.6M 17 $665.0M 45 $7.2M Stephanie K. Brandaleone 4 $1.6B 3 $318.2M 17 $1.3B Richard A. Brown 87 $47.7B 88 $66.3B 72 $80.7B Thomas Casey 7 $5.1B None N/A $2.4B Michelle Y. Chan4 13 $5.2B 3 $218.7M 18 $1.3B Warren Chiang4 16 $3.5B 17 $647.0M 51 $7.3B Nick Clay None N/A 1 $172.1M 2 $283.8M Joseph M. Corrado 4 $1.6B 3 $318.2M 17 $1.3B Catherine P. Crain 5 $7.5B None N/A 94 $4.5B Kevin Cronk 2 $1.9B 8 $2.0B 12 $2.2B Thomas J. Durante 87 $47.7B 88 $66.3B 72 $80.7B Sean P. Fitzgibbon 18 $5.4B 4 $350.6M 16 $1.5B Ronald Gala4 16 $3.5B 17 $647.0M 51 $7.3B Peter D. Goslin4 16 $3.5B 17 $647.0M 51 $7.3B James Harries 1 $136.0M 4 $6.1B 2 $963.7M David Horsfall 1 $33.0M 2 $345.0M 1 $197.0M Jeff Jacobe 6 $8.0B 1 $14.0M 81 $4.5B Alexander Kozhemiakin5 7 $5.5B 34 $9.4B 10 $1.2B David Leduc 3 $2.1B 8 $4.5B 23 $8.3B Gentry Lee 6 $8.0B 10 $2.0B $7.3B William Lemberg3 None N/A 18 $4.2B None N/A Paul Markham 2 $600.0M 11 $4.7B 22 $7.6B Robert Marshall-Lee6 None N/A 2 $0.5B None N/A Jeffrey M. Mortimer7 1 $419.7M None N/A None N/A Jeff Munroe 2 $600.0M 7 $3.9B 12 $5.6B Javier Murcio4 5 $4.8M 35 $9.1M 15 $1.3M Brendan Murphy 2 $1.9B 5 $3.9B 20 $7.4B Gaurav Patankar4 13 $5.2B 3 $218.7M 18 $1.3B Daniel Rabasco1 5 $3.0B 4 $973.0M 12 $7.3B Nancy Rogers 14 $7.6B 31 $16.0B 29 $10.1B Christopher B. Sarofim 5 $7.5B None N/A 12 $2.9B Fayez S. Sarofim 6 $8.0B 10 $2.0B $15.5B Charles E. Sheedy 5 $7.5B 8 $2.0B 64 $2.0B Elizabeth Slover4 13 $5.2B 3 $218.7M 18 $1.3B Raman Srivastava 3 $2.1B 8 $4.6B 23 $8.3B Christine L. Todd 2 $1.1B 1 $317.0M 71 $3.6B Todd Wakefield 4 $1.0B 4 $889.6M 18 $1.7B Sophia Whitbread6 None N/A 2 $0.5B None N/A Karen Q. Wong 87 $47.7B 88 $66.3B 72 $80.7B Zandra Zelaya 14 $7.6B 31 $16.0B 29 $10.1B Robert C. Zeuthen 4 $1.0B 4 $889.6M 18 $1.7B 1 Because Messrs. Aw and Rabasco became primary portfolio managers of Dreyfus Tax Sensitive Total Return Bond Fund as of February 21, 2014, their information is as of December 31, 2013. 2 Because Mr. Bailer became a primary portfolio manager of Dreyfus Disciplined Stock Fund as of February 20, 2014, his information is as of December 31, 2013. 3 Because Messrs. Barris and Lemberg became primary portfolio managers of Dreyfus Floating Rate Income Fund as of September 27, 2013, their information is as of April 30, 2013. 4 Because Mses. Chan and Slover and Messrs. Chiang, Gala, Goslin and Patankar became primary portfolio managers of Dreyfus Diversified Emerging Markets Fund as of January 31, 2014, their information is as of September 30, 2013. 5 Because Messrs. Kozhemiakin and Murcio became primary portfolio managers of Dreyfus Opportunistic Emerging Markets Debt Fund as of June 14, 2013, their information is as of April 30, 2013. 6 Because Mr. Marshall-Lee and Ms. Whitbread became primary portfolio managers of Dreyfus Global Emerging Markets Fund as of January 31, 2014, their information is as of November 30, 2013. 7 Because Mr. Mortimer became the primary portfolio manager of Dreyfus Yield Enhancement Strategy Fund as of February 28, 2014, his information is as of December 31, 2013. The following table provides information on accounts managed (included within the table above) by each primary portfolio manager that are subject to performance-based advisory fees.If a portfolio manager is a primary portfolio manager for multiple funds with different fiscal year ends, information is provided as of the most recent last fiscal year end of the relevant funds, unless otherwise indicated. Primary Portfolio Manager Type of Account Number of Accounts Subject to Performance Fees Total Assets of Accounts Subject to Performance Fees Mountaga Aw1 None N/A N/A John C. Bailer2 Other Accounts 3 $830.5 M Chris Barris3 None N/A N/A C. Wesley Boggs Registered Investment Companies N/A N/A Other Pooled Investment Vehicles 2 $120.3M Other Accounts 10 $1.8B Stephanie K. Brandaleone Other Accounts 1 $47.0M Richard A. Brown None N/A N/A Thomas Casey None N/A N/A Michelle Y. Chan4 Other Accounts 2 $16.0M Warren Chiang4 Registered Investment Companies N/A N/A Other Pooled Investment Vehicles 2 $123.9M Other Accounts 9 $932.8B Nick Clay Other Accounts 2 $283.8M Joseph M. Corrado Other Accounts 1 $47.0M Catherine P. Crain None N/A N/A Kevin Cronk None N/A N/A Thomas J. Durante None N/A N/A Sean P. Fitzgibbon Other Accounts 2 $56.4M Ronald Gala4 Registered Investment Companies N/A N/A Other Pooled Investment Vehicles 2 $123.9M Other Accounts 9 $932.8B Peter D. Goslin4 Other Pooled Investment Vehicles 2 $123.9M Other Accounts 9 $932.8B James Harries None N/A N/A David Horsfall None N/A N/A Jeff Jacobe None N/A N/A Alexander Kozhemiakin5 None N/A N/A David Leduc None N/A N/A Gentry Lee None N/A N/A William Lemberg3 Other Pooled Investment Vehicles 18 $4.5B Paul Markham Other Accounts 7 $2.1B Robert Marshall-Lee6 None N/A N/A Jeffrey M. Mortimer7 None N/A N/A Jeff Munroe Other Accounts 6 $2.3B Javier Murcio5 None N/A N/A Brendan Murphy None N/A N/A Gaurav Patankar4 Other Accounts 2 $16.0M Daniel Rabasco1 None N/A N/A Nancy Rogers Other Pooled Investment Vehicles 4 $261.0M Christopher B. Sarofim None N/A N/A Fayez S. Sarofim None N/A N/A Charles E. Sheedy None N/A N/A Elizabeth Slover4 Other Accounts 2 $16.0M Raman Srivastava None N/A N/A Christine L. Todd None N/A N/A Todd Wakefield None N/A N/A Sophia Whitbread6 None N/A N/A Karen Q. Wong None N/A N/A Zandra Zelaya Other Pooled Investment Vehicles 4 $261.0M Robert C. Zeuthen None N/A N/A 1 Because Messrs. Aw and Rabasco became primary portfolio managers of Dreyfus Tax Sensitive Total Return Bond Fund as of February 21, 2014, their information is as of December 31, 2013. 2 Because Mr. Bailer became a primary portfolio manager of Dreyfus Disciplined Stock Fund as of February 20, 2014, his information is as of December 31, 2013. 3 Because Messrs. Barris and Lemberg became primary portfolio managers of Dreyfus Floating Rate Income Fund as of September 27, 2013, their information is as of April 30, 2013. 4 Because Mses. Chan and Slover and Messrs. Chiang, Gala, Goslin and Patankar became primary portfolio managers of Dreyfus Diversified Emerging Markets Fund as of January 31, 2014, their information is as of September 30, 2013. 5 Because Messrs. Kozhemiakin and Murcio became primary portfolio managers of Dreyfus Opportunistic Emerging Markets Debt Fund as of June 14, 2013, their information is as of April 30, 2013. 6 Because Mr. Marshall-Lee and Ms. Whitbread became primary portfolio managers of Dreyfus Global Emerging Markets Fund as of January 31, 2014, their information is as of November 30, 2013. 7 Because Mr. Mortimer became the primary portfolio manager of Dreyfus Yield Enhancement Strategy Fund as of February 28, 2014, his information is as of December 31, 2013. The following table lists the dollar range of fund shares beneficially owned by the primary portfolio manager(s) as of the end of the fund's last fiscal year. Primary Portfolio Manager Fund Dollar Range of Fund Shares Beneficially Owned Mountaga Aw DTSTRBF1 None John C. Bailer DDSF2 None Chris Barris DFRIF3 None DHYF None C. Wesley Boggs DEIF None Stephanie K. Brandaleone D/TBCSCVF None Richard A. Brown DBSPSIF None Thomas Casey DTSTRBF None Michelle Y. Chan DDEMF4 None Warren Chiang DDEMF4 None DEIF None Nick Clay DGEIF None Joseph M. Corrado D/TBCSCVF None Catherine P. Crain DCEF $10,001-$50,000 DTMGF None Kevin Cronk DHYF None Thomas J. Durante DBSPSIF $1-$10,000 Sean P. Fitzgibbon DDSF $50,001-$100,000 Ronald Gala DDEMF4 None DEIF None Peter D. Goslin DDEMF4 None James Harries DGEIF None David Horsfall DOFIF None Jeff Jacobe DCEF $10,001-$50,000 DTMGF None Alexander Kozhemiakin DOEMDF5 None DEMDLCF None David Leduc D/SGFIF None DOFIF None DIBF $1-$10,000 Gentry Lee DCEF $10,001-$50,000 DTMGF None William Lemberg DFRIF3 None Paul Markham D/NIEF None Robert Marshall-Lee DGEMF6 None Jeffrey M. Mortimer DYESF7 None Jeff Munroe D/NIEF None Javier Murcio DOEMDF5 None DEMDLCF None Brendan Murphy D/SGFIF None DIBF $50,001-$100,000 Gaurav Patankar DDEMF4 None Daniel Rabasco DTSTRBF1 None Nancy Rogers DBMIF None Christopher B. Sarofim DCEF $10,001-$50,000 DTMGF None Fayez S. Sarofim DCEF Over $1,000,000 DTMGF Over $1,000,000 Charles E. Sheedy DCEF $100,001-$1,000,000 DTMGF None Elizabeth Slover DDEMF4 None Raman Srivastava DIBF None DOFIF None D/SGFIF None Christine L. Todd DTSTRBF None Todd Wakefield DMCGF None D/TBCSMCGF None D/TBCSCGF $100,001-$1,000,000 Sophia Whitbread DGEMF4 None Karen Q. Wong DBSPSIF None Zandra Zelaya DBMIF None Robert C. Zeuthen DMCGF None D/TBCSMCGF None D/TBCSCGF None 1 Messrs. Aw and Rabasco became primary portfolio managers of the fund as of February 21, 2014, and on that date they did not own shares of the fund. 2 Mr. Bailer became a primary portfolio manager of the fund as of February 20, 2014, and on that date he did not own shares of the fund. 3 Messrs. Barris and Lemberg became primary portfolio managers of the fund as of September 27, 2013, and on that date they did not own shares of the fund. 4 Mses. Chan and Slover and Messrs. Chiang, Gala, Goslin and Patankar became primary portfolio managers of the fund as of January 31, 2014, and on that date they did not own shares of the fund. 5 Messrs. Kozhemiakin and Murcio became primary portfolio managers of the fund as of June 14, 2013, and on that date they did not own shares of the fund. 6 Mr. Marshall-Lee and Ms. Whitbread became primary portfolio managers of the fund as of January 31, 2014, and on that date they did not own shares of the fund. 7 Mr. Mortimer became the primary portfolio manager of the fund as of February 28, 2014, and on that date he did not own shares of the fund. MANAGER'S AND SUB-ADVISERS' COMPENSATION For each fund's last three fiscal years, the management fees payable by the fund, the reduction, if any, in the amount of the fee paid due to fee waivers and/or expense reimbursements by the Manager and the net fees paid by the fund were as follows: 2013 Fiscal Year 2012 Fiscal Year 2011 Fiscal Year Fund Fee payable Reduction in fee Net fee paid Fee payable Reduction in fee Net fee paid Fee payable Reduction in fee Net fee paid DEIF $0 DEMDLCF $0 $0 $0 DBNYMMMF DCEF DDEMF $0 $0 $0 D/TBCSCGF D/TBCSCVF $0 $0 $0 D/TBCSMCGF $0 $0 $0 D/NIEF $0 $0 $0 DTSTRBF D/SGFIF $0 $0 2012 Fiscal Year 2011 Fiscal Year 2010 Fiscal Year Fund Fee payable Reduction in fee Net fee paid Fee payable Reduction in fee Net fee paid Fee payable Reduction in fee Net fee paid DAMTFMR DBSPSIF DBMIF DDSF DMMR DOFIF DTMGF DUSTR DGEIF $0 DIBF $0 $0 $0 DMCGF17 $0 DHYF 1 For the fiscal year ended June 30, 2013, the management fee was reduced by $227,862, pursuant to an undertaking by the Manager, and by $8,079, which amount represented the fund's allocable share of the fees and expenses of the Independent Board Members (including counsel fees). 2 For the fiscal year ended June 30, 2012, the management fee was reduced by $292,231, pursuant to an undertaking by the Manager, and by $10,619, which amount represented the fund's allocable share of the fees and expenses of the Independent Board Members (including counsel fees). 3 For the fiscal year ended June 30, 2011, the management fee was reduced by $66,610, pursuant to an undertaking by the Manager, and by $10,670, which amount represented the fund's allocable share of the fees and expenses of the Independent Board Members (including counsel fees). 4 Represents the fund's allocable share of the fees and expenses of the Independent Board Members (including counsel fees). 5 For the fiscal year ended August 31, 2011, the management fee was reduced by $55,213, pursuant to an undertaking by the Manager, and by $15,068, which amount represented the fund's allocable share of the fees and expenses of the Independent Board Members (including counsel fees). 6 For the fiscal year ended October 31, 2012, the management fee was reduced by $734,962, pursuant to an undertaking by the Manager, and by $42,531, which amount represented the fund's allocable share of the fees and expenses of the Independent Board Members (including counsel fees). 7 For the fiscal year ended October 31, 2011, the management fee was reduced by $1,662,361, pursuant to an undertaking by the Manager, and by $20,813, which amount represented the fund's allocable share of the fees and expenses of the Independent Board Members (including counsel fees). 8 For the fiscal year ended October 31, 2010, the management fee was reduced by $1,613,898, pursuant to an undertaking by the Manager, and by $27,721, which amount represented the fund's allocable share of the fees and expenses of the Independent Board Members (including counsel fees). 9 For the fiscal year ended October 31, 2012, the management fee was reduced by $1,080,926, pursuant to an undertaking by the Manager, and by $17,989, which amount represented the fund's allocable share of the fees and expenses of the Independent Board Members (including counsel fees). 10 For the fiscal year ended October 31, 2011, the management fee was reduced by $1,382,908, pursuant to an undertaking by the Manager, and by $18,016, which amount represented the fund's allocable share of the fees and expenses of the Independent Board Members (including counsel fees). 11 For the fiscal year ended October 31, 2010, the management fee was reduced by $1,699,752, pursuant to an undertaking by the Manager, and by $32,543, which amount represented the fund's allocable share of the fees and expenses of the Independent Board Members (including counsel fees). 12 For the fiscal year ended October 31, 2011, the management fee payable was reduced by $34,647, pursuant to an undertaking by the Manager, and by $7,975, which amount represented the fund's allocable share of the fees and expenses of the Independent Board Members (including counsel fees). 13 For the fiscal year ended October 31, 2010, the management fee payable was reduced by $89,654, pursuant to an undertaking by the Manager, and by $6,817, which amount represented the fund's allocable share of the fees and expenses of the Independent Board Members (including counsel fees). 14 For the fiscal year ended October 31, 2012, the management fee was reduced by $1,527,477, pursuant to an undertaking by the Manager, and by $22,411, which amount represented the fund's allocable share of the fees and expenses of the Independent Board Members (including counsel fees). 15 For the fiscal year ended October 31, 2011, the management fee paid was reduced by $1,532,944, pursuant to an undertaking by the Manager, and by $17,373, which amount represented the fund's allocable share of the fees and expenses of the Independent Board Members (including counsel fees). 16 For the fiscal year ended October 31, 2010, the management fee paid was reduced by $1,354,562, pursuant to an undertaking by the Manager, and by $21,726, which amount represented the fund's allocable share of the fees and expenses of the Independent Board Members (including counsel fees). 17 As compensation for its services to the fund, the fund has agreed to pay the Manager a monthly management fee, as a percentage of the fund's average daily net assets, at the following annual rate: 1% up to $30 million; .75% between $30 million and $300 million; .70% between $300 million and $500 million; and .65% over $500 million. The contractual fee rates paid by the Manager to a fund's portfolio allocation manager or Sub-Adviser(s), if any, and the effective rate paid in the last fiscal year, are as follows (expressed as an annual rate as a percentage of the fund's average daily net assets): Fund Portfolio Allocation Manager/ Sub-Adviser Fee Rate Effective Fee Rate for the Last Fiscal Year DGEMF Newton * N/A DDEMF Mellon Capital and TBCAM ** N/A D/SGFIF Standish *** N/A DTSTRBF Standish *** N/A D/NIEF Newton 0.38% 0.38% DCEF Sarofim & Co. 0.2175% 0.2175% DFRIF Alcentra † N/A DOEMDF Standish †† N/A DTMGF Sarofim & Co. 0.2175% 0.2175% DGEIF Newton 0.41% 0.41% * The aggregate annual fee payable to the Manager and Newton is 1.00% of the value of the fund's average daily net assets. ** The aggregate annual fee payable to the Manager, Mellon Capital and TBCAM is 1.10% of the value of the fund's average daily net assets, other than assets allocated to Underlying Funds. *** The aggregate annual fee payable to the Manager and Standish is 0.40% of the value of the fund's average daily net assets. † The aggregate annual fee payable to the Manager and Alcentra is .65% of the value of the fund's average daily net assets. †† The aggregate annual fee payable to the Manager and Standish is .75% of the value of the fund's average daily net assets. For a fund's last three fiscal years, the fees payable by the Manager to the fund's portfolio allocation manager or Sub-Adviser(s), if any, the reduction, if any, in the amount of the fee paid due to fee waivers by the portfolio allocation manager or Sub-Adviser(s) and the net fees paid were as follows: 2013 Fiscal Year 2012 Fiscal Year 2011 Fiscal Year Fund/Sub-Adviser Fee payable Reduction in fee Net fee paid Fee payable Reduction in fee Net fee paid Fee payable Reduction in fee Net fee paid D/NIEF $0 $0 $0 DCEF $0 $0 $0 2012 Fiscal Year 2011 Fiscal Year 2010 Fiscal Year Fund/Sub-Adviser Fee payable Reduction in fee Net fee paid Fee payable Reduction in fee Net fee paid Fee payable Reduction in fee Net fee paid DTMGF $0 $0 $0 DGEIF $0 ADMINISTRATION COMPENSATION Administration fees paid to Dreyfus or, prior to May 1, 2011 for funds other than Dreyfus Mid-Cap Growth Fund, The Bank of New York Mellon, by certain funds for the last three fiscal years were as follows: Fund 2013 Fiscal Year 2012 Fiscal Year 2011 Fiscal Year DDEMF D/TBCSCGF D/TBCSCVF D/TBCSMCGF D/NIEF DTSTRBF D/SGFIF Fund 2012 Fiscal Year 2011 Fiscal Year 2010 Fiscal Year DMCGF* * The figures for 2010 include fees paid by Dreyfus Discovery Fund, another series of Dreyfus Funds, Inc., which ceased operations in 2010. SALES LOADS, CDSCS AND DISTRIBUTOR'S COMPENSATION The following table lists, for each of the last three fiscal years, the total commissions on sales of Class A shares (sales loads) and the total CDSCs on redemptions of all classes of shares (as applicable), along with corresponding amounts of each retained by the Distributor. Fund 2013 Fiscal Year 2012 Fiscal Year 2011 Fiscal Year DEIF Total commissions (A shares) Commission amount retained Total CDSCs CDSC amount retained DEMDLCF Total commissions (A shares) Commission amount retained Total CDSCs CDSC amount retained DCEF Total commissions (A shares) Commission amount retained Total CDSCs CDSC amount retained DDEMF Total commissions (A shares) $0 Commission amount retained $0 Total CDSCs $0 $0 $0 CDSC amount retained $0 $0 $0 D/TBCSMCGF Total commissions (A shares) Commission amount retained Total CDSCs CDSC amount retained D/NIEF Total commissions (A shares) $0 Commission amount retained $2 $0 Total CDSCs $0 $0 $0 CDSC amount retained $0 $0 $0 DTSTRBF Total commissions (A shares) Commission amount retained Total CDSCs $0 $0 $0 CDSC amount retained $0 $0 $0 D/SGFIF Total commissions (A shares) Commission amount retained Total CDSCs CDSC amount retained Fund 2012 Fiscal Year 2011 Fiscal Year 2010 Fiscal Year DOFIF Total commissions (A shares) Commission amount retained Total CDSCs CDSC amount retained DTMGF Total commissions (A shares) Commission amount retained Total CDSCs CDSC amount retained DGEIF Total commissions (A shares) Commission amount retained Total CDSCs $0 CDSC amount retained $0 DIBF Total commissions (A shares) Commission amount retained Total CDSCs CDSC amount retained DMCGF Total commissions (A shares) Commission amount retained Total CDSCs CDSC amount retained DHYF Total commissions (A shares) Commission amount retained Total CDSCs CDSC amount retained The amounts paid by each fund to the Distributor under the fund's Plan or Plans, as applicable, for services described in Part II of this SAI under "Distribution Plans, Service Plans and Shareholder Services Plans; Shareholder Services Agreement," for the fund's last fiscal year were as follows: Fund Plan Class Distributor Payments Printing and Implementation and Operation of Service Plan Amount reimbursed to Fund Pursuant to Undertaking in Effect Total Amount DMCGF Distribution Plan Class C N/A N/A Class F N/A N/A Shareholder Services Plan Class A N/A N/A Class C N/A N/A Shareholder Services Agreement Class F N/A N/A DDEMF Distribution Plan Class C N/A N/A Shareholder Services Plan Class A N/A N/A Class C N/A N/A D/TBCSMCGF Distribution Plan Class C N/A N/A Shareholder Services Plan Class A N/A N/A Class C N/A N/A D/NIEF Distribution Plan Class C N/A N/A Shareholder Services Plan Class A N/A N/A Class C N/A N/A D/SGFIF Distribution Plan Class C N/A N/A Shareholder Services Plan Class A N/A N/A Class C N/A N/A DTSTRBF Distribution Plan Class C N/A N/A Shareholder Services Plan Class A N/A N/A Class C N/A N/A DAMTFMR Distribution Plan Investor N/A N/A Class B N/A N/A Shareholder Services Plan Class B N/A N/A DBMIF Distribution Plan Investor N/A N/A DCEF Distribution Plan Class A N/A N/A Class C N/A N/A Service Plan Class C N/A N/A DDSF Distribution Plan N/A N/A N/A DMMR Distribution Plan Investor N/A N/A DOFIF Distribution Plan Class C N/A N/A Shareholder Services Plan Class A N/A N/A Class C N/A N/A DTMGF Distribution Plan Class A N/A N/A Class C N/A N/A Service Plan Class C N/A N/A DUSTR Distribution Plan Investor N/A N/A DGEIF Distribution Plan Class C N/A N/A Shareholder Services Plan Class A N/A N/A Class C N/A N/A DHYF Distribution Plan Class A N/A N/A Class C N/A N/A Service Plan Class C N/A N/A DIBF Distribution Plan Class C N/A N/A Shareholder Services Plan Class A N/A N/A Class C N/A N/A DEIF Distribution Plan Class C N/A N/A Shareholder Services Plan Class A Class C N/A N/A DEMDLCF Distribution Plan Class C N/A N/A Shareholder Services Plan Class A N/A N/A Class C N/A N/A OFFERING PRICE (Class A shares only) Set forth below is an example of the method of computing the offering price of each fund's Class A shares, if applicable.The example assumes a purchase of ClassA shares aggregating less than $50,000 subject to the schedule of sales charges set forth in the fund's prospectus at a price based upon the NAV of a Class A share at the close of business on the last business day of the fund's last fiscal year (initial NAV per share for Dreyfus Opportunistic Emerging Markets Debt Fund, Dreyfus Floating Rate Income Fund, Dreyfus Global Emerging Markets Fund and Dreyfus Yield Enhancement Strategy Fund).Certain purchases are not subject to a sales charge or are subject to a different sales charge than the one shown below.See the prospectus and "How to Buy Shares" in Part II of this SAI. Fund NAV Per Share Sales Charge as a Percentage of Offering Price and NAV Per Share Per Share Sales Charge Per Share Offering Price to Public DGEMF 5.75% of offering price (6.10% of NAV per share) DYESF 4.50% of offering price (4.71% of NAV per share) DMCGF 5.75% of offering price (6.10% of NAV per share) DDEMF 5.75% of offering price (6.10% of NAV per share) D/TBCSMCGF 5.75% of offering price (6.10% of NAV per share) D/NIEF 5.75% of offering price (6.10% of NAV per share D/SGFIF 4.50% of offering price (4.71% of NAV per share) DTSTRBF 4.50% of offering price (4.71% of NAV per share) DCEF 5.75% of offering price (6.10% of NAV per share) DFRIF 2.50% of offering price (2.60% of NAV per share) DOEMDF 4.50% of offering price (4.71% of NAV per share) DOFIF 4.50% of offering price (4.71% of NAV per share) DTMGF 5.75% of offering price (6.10% of NAV per share) DEMDLCF 4.50% of offering price (4.70% of NAV per share) DEIF 5.75% of offering price (6.10% of NAV per share) DGEIF 5.75% of offering price (6.10% of NAV per share) DHYF 4.50% of offering price (4.71% of NAV per share) DIBF 4.50% of offering price (4.71% of NAV per share) RATINGS OF CORPORATE DEBT SECURITIES The average distribution of investments (at value) in corporate debt securities (excluding any preferred stock, convertible preferred stock or convertible bonds) by ratings for the last fiscal year, computed on a monthly basis, for each fund that focuses its investments in corporate debt securities, was as follows: Fitch Moody's D/SGFIF DOFIF DIBF DHYF AAA Aaa 27.8% 18.8% 44.7% 5.7% AA Aa 15.1% 5.6% 20.0% 0.0% A A 18.0% 20.6% 19.3% 0.1% BBB Baa 27.6% 32.1% 11.2% 6.1% BB Ba 7.0% 13.8% 3.5% 31.3% B B 1.6% 6.8% 0.5% 45.2% CCC Caa N/A 0.7% 0.0% 10.3% CC Ca N/A N/A N/A 0.0% F-1/F-1+ VMIG 1/MIG 1/P-1 N/A N/A N/A 0.0% Not Rated Not Rated 1.2%1 0.0% 0.0% 0.0% Total 98.3% 98.4%2 99.2% 98.7%3 1 Those securities which are not rated have been determined by the Manager to be of comparable quality to securities in the following rating categories:AAA/Aaa (0.3%), AA/Aa (0.4%) and BB/Ba (0.5%). 2 The fund also held convertible preferred stocks rated B/B (0.5%) and non-convertible preferred stocks rated AA/Aa (0.2%). 3 The fund also held convertible preferred stocks rated B/B (0.3%) and non-convertible preferred stocks rated AA/Aa (0.2%). RATINGS OF MUNICIPAL BONDS AND CORPORATE DEBT SECURITIES (Dreyfus Tax Sensitive Total Return Bond Fund) The average distribution of investments (at value) in Municipal Bonds (including notes) and corporate debt securities (excluding any preferred stock, convertible preferred stock or convertible bonds) by ratings for the last fiscal year, computed on a monthly basis, was as follows: Fitch Moody's S&P DTSTRBF AAA Aaa AAA 20.1% AA Aa AA 40.3% A A A 33.1% BBB Baa BBB 4.9% BB Ba BB .2% B B B N/A CCC Caa CCC N/A CC Ca CC N/A F-1/F-1+ VMIG 1/MIG 1/P-1 SP-1/A-1 1.1% Not Rated Not Rated Not Rated 0.3%1 Total 100.0% 1 Those securities which are not rated have been determined by the Manager to be of comparable quality to securities in the following rating categories:BBB (0.3%). RATINGS OF MUNICIPAL OBLIGATIONS (money market funds) The average distribution of investments (at value) in Municipal Obligations (including notes) by ratings for the last fiscal year, computed on a monthly basis, for each fund that focuses its investments in Municipal Obligations was as follows: Fitch Moody's S&P DAMTFMR DBNYMMMF F-1+/F-1 VMIG 1/MIG 1, P-1 SP-1+/SP-1, A1+/A1 73.2% 62.1% F-2+/F-2 VMIG 2/MIG 2, P-2 SP-2+/SP-2, A2+/A2 1.7% 15.3% AAA/AA Aaa/Aa AAA/AA 8.9% 4.4% Not Rated Not Rated Not Rated 16.2%1 18.2%1 Total 100.0% 100.0% 1 Those securities which are not rated have been determined by the Manager to be of comparable quality to securities in the F-1+/F-1 or VMIG 1/MIG 1/P-1 or SP-1+ /SP-1/A-1 + /A-1 rating categories. SECURITIES OF REGULAR BROKERS OR DEALERS A fund may acquire securities issued by one or more of its "regular brokers or dealers," as defined in Rule10b-1 under the 1940 Act.Rule10b-1 provides that a "regular broker or dealer" is one of the ten brokers or dealers that, during the fund's last fiscal year:(1)received the greatest dollar amount of brokerage commissions from participating, either directly or indirectly, in the fund's portfolio transactions, (2)engaged as principal in the largest dollar amount of the fund's portfolio transactions or (3)sold the largest dollar amount of the fund's securities.The following is a list of the issuers of the securities, and the aggregate value per issuer, of a fund's regular brokers or dealers held by such fund as of the end of its last fiscal year: Fund Regular Broker or Dealer Aggregate Value Per Issuer DMCGF N/A N/A DDEMF Barclays Capital Inc. D/TBCSCGF N/A N/A D/TBCSCVF N/A N/A D/TBCSMCGF N/A N/A D/NIEF Deutsche Bank Securities, Inc. Barclays Capital Inc. D/SGFIF Citigroup Inc. J.P. Morgan Securities, Inc. Bank of America Securities N.A. Barclays Capital Inc. HSBC Securities (USA) Inc. Credit Suisse (USA) Inc. Morgan Stanley DTSTRBF N/A N/A DAMTFMR N/A N/A DBSPSIF J.P. Morgan Securities, Inc. Citigroup Inc. Goldman, Sachs & Co. Bank of America N.A. DBMIF Goldman, Sachs &Co. J.P. Morgan Securities, Inc. Bank of America N.A. Citigroup Inc. Barclays Capital, Inc. US Bank National Association DCEF J.P. Morgan Securities, Inc. DDSF J.P. Morgan Securities, Inc. Bank of America N.A. DMMR RBC Capital Markets Corp. DOFIF Citigroup Inc. RBS Securities, Inc. Bank of America N.A. J.P. Morgan Securities, Inc. Goldman, Sachs & Co. DTMGF J.P. Morgan Securities, Inc. DUSTR Goldman, Sachs & Co. J.P. Morgan Securities, Inc. Citigroup Inc. DEMDLCF N/A N/A DEIF J.P. Morgan Securities, Inc. DGEIF N/A N/A DHYF Bank of America N.A. Citigroup Inc. Barclays Capital, Inc. DIBF Barclays Capital Inc. J.P. Morgan Securities Inc. Morgan Stanley Citigroup Inc. Bank of America N.A. Goldman, Sachs & Co. Credit Suisse (USA) Inc. DBNYMMMF N/A N/A COMMISSIONS The aggregate amounts of commissions paid by each fund for brokerage commissions and spreads or concessions on principal transactions (none of which were paid to affiliates) for its last three fiscal years were as follows: Fund 2013 Fiscal Year 2012 Fiscal Year 2011 Fiscal Year Commissions Spreads/ Concessions Commissions Spreads/ Concessions Commissions Spreads/ Concessions DEIF DEMDLCF DBNYMMMF DCEF DDEMF D/TBCSCGF D/TBCSCVF D/TBCSMCGF D/NIEF DTSTRBF D/SGFIF Fund 2012 Fiscal Year 2011 Fiscal Year 2010 Fiscal Year Commissions Spreads/ Concessions Commissions Spreads/ Concessions Commissions Spreads/ Concessions DAMTFMR DBSPSIF DBMIF DDSF DMMR DOFIF DTMGF DUSTR DGEIF DIBF DMCGF DHYF The following table provides an explanation of any material difference in the commissions or spreads/concessions paid by a fund in either of the two fiscal years preceding the last fiscal year. Fund Reason for Any Material Difference in Commissions or Spreads/Concessions DMCGF N/A DDEMF N/A D/TBCSCGF The fund's assets decreased significantly over the last three fiscal years. D/TBCSCVF N/A D/TBCSMCGF N/A D/NIEF N/A D/SGFIF N/A DTSTRBF N/A DAMTFMR N/A DBSPSIF N/A DBMIF N/A DCEF N/A DDSF The variance in commission is primarily the result of lower portfolio turnover. DMMR N/A DOFIF N/A DTMGF N/A DUSTR N/A DEMDLCF N/A DEIF The fund's assets increased significantly over the last three fiscal years. DGEIF The fund's assets increased significantly from 2011 to 2012. DHYF N/A DIBF The fund's assets increased significantly and the markets in which the fund invests experienced significant volatility over the last three fiscal years. DBNYMMMF N/A The aggregate amount of transactions during each fund's last fiscal year in securities effected on an agency basis through a broker-dealer for, among other things, research services and the commissions and concessions related to such transactions were as follows: Fund Transactions Related Commissions/Concessions DMCGF DDEMF D/TBCSCGF D/TBCSCVF D/TBCSMCGF D/NIEF DDSF DTMGF DGEIF DEIF DCEF PORTFOLIO TURNOVER VARIATION (not applicable to money market funds) Each fund's portfolio turnover rate for up to five fiscal years is shown in the prospectus.The following table provides an explanation of any significant variation in a fund's portfolio turnover rates over the last two fiscal years (or any anticipated variation in the portfolio turnover rate from that reported for the last fiscal year). Fund Reason for Any Significant Portfolio Turnover Rate Variation, or Anticipated Variation DMCGF N/A DDEMF The fund experienced volatile market conditions over the last two fiscal years. D/TBCSCGF N/A D/TBCSCVF N/A D/TBCSMCGF N/A D/NIEF N/A D/SGFIF N/A DTSTRBF The fund anticipates increased portfolio turnover because of a change in investment strategy. DBSPSIF N/A DBMIF N/A DCEF N/A DDSF N/A DOFIF The fund experienced volatile market conditions over the last two fiscal years. DTMGF N/A DEMDLCF N/A DEIF N/A DGEIF N/A DHYF N/A DIBF The fund experienced volatile market conditions over the last two fiscal years. SHARE OWNERSHIP The following persons are known by each fund to own of record 5% or more of the indicated class of the fund's outstanding voting securities.A shareholder who beneficially owns, directly or indirectly, more than 25% of a fund's voting securities may be deemed to "control" (as defined in the 1940 Act) the fund.All information for a fund is as of the date indicated for the first listed class. Date Fund Class Name & Address Percent Owned April 1, 2013 DMCGF Class A Merrill Lynch, Pierce, Fenner & Smith Incorporated 4800 Deer Lake Drive East – 3rd Floor Jacksonville, FL 32246-6484 11.6169% Charles Schwab & Co. Inc. Special Custody Account 101 Montgomery Street San Francisco, CA 94104-4151 10.6682% National Financial Services Corp. P.O. Box 3908, Church Street Station New York, NY 10008-3908 9.5181% Pershing LLC P.O. Box 2052 Jersey City, NJ 07303-2052 8.4175% First Clearing, LLC 10750 Wheat First Drive Glen Allen, VA 23060-9243 7.1102% Nationwide Life Insurance Company P.O. Box 182029 Columbus, OH 43218-2029 6.2952% American Enterprise Investment Services 2003 Ameriprise Financial Center Minneapolis, MN 55474-0020 5.6555% Class C Morgan Stanley & Co. Harborside Financial Center, Plaza 2 Jersey City, NJ 07311 29.1367% Merrill Lynch, Pierce, Fenner & Smith Incorporated 4800 Deer Lake Drive East – 3rd Floor Jacksonville, FL 32246-6484 21.7067% First Clearing, LLC 10750 Wheat First Drive Glen Allen, VA 23060-9243 15.9222% Pershing LLC P.O. Box 2052 Jersey City, NJ 07303-2052 8.4269% Class F Charles Schwab & Co. Inc. Special Custody Account 101 Montgomery Street San Francisco, CA 94104-4151 12.3812% National Financial Services Corp. P.O. Box 3908, Church Street Station New York, NY 10008-3908 6.1271% Class I Charles Schwab & Co. Inc. Special Custody Account 101 Montgomery Street San Francisco, CA 94104-4151 29.4259% Morgan Stanley & Co. Harborside Financial Center, Plaza 2 Jersey City, NJ 07311 15.9009% Merrill Lynch, Pierce, Fenner & Smith Incorporated 4800 Deer Lake Drive East - 3rd Floor Jacksonville, FL 32246-6484 12.4385% National Financial Services Corp. P.O. Box 3908, Church Street Station New York, NY 10008-3908 9.5413% First Clearing, LLC 10750 Wheat First Drive Glen Allen, VA 23060-9243 8.6155% Frontier Trust Company FBO Solargenix Energy LLC 401(k) Plan Fargo, ND 58106-0758 7.3937% January 10, 2014 DDEMF Class A American Enterprise Investment Services 2003 Ameriprise Financial Center Minneapolis, MN 55440-0020 45.2641% Charles Schwab & Co. Inc. 211 Main Street San Francisco, CA 94105 25.4822% The Bank of New York Mellon Custodian 1812 Crestview Drive Mount Dora, FL 32757-2709 8.2035% The Bank of New York Mellon Custodian 6 Sleepy Hollow Road Bradford, PA 16701-2513 5.7222% The Bank of New York Mellon Custodian 10754 Deep Cliffe Drive Cupertino, CA 95014-3955 5.2932% The Bank of New York Mellon Custodian 310 Whitetail Drive Walnut Shade, MO 65771-8135 5.1718% Class C American Enterprise Investment Services 2003 Ameriprise Financial Center Minneapolis, MN 55440-0020 87.6630% Janet L. Johnson, Custodian For Emily Catherine Johnson Under MO/UTMA Cape Girardeau, MO 12.3370% Class I BNY Mellon Corporation MBC Investments Corporation 100 White Clay Center Drive, Suite 102 Newark, DE 19711 70.8729% The Laurence Manchester 2002 Trust Newton, MA 13.0144% SEI Private Trust Company Mutual Fund Administrator 1 Freedom Valley Drive Oaks, PA 19456-9989 10.8801% Class Y None N/A January 10, 2014 D/TBCSCGF Class I Wells Fargo Bank of Minnesota Mutual Fund Fees P.O. Box 560067 Charlotte, NC 28256-0067 43.2075 % National Financial Services LLC 499 Washington Boulevard Jersey City, NJ 07310 39.3902 % Strafe & Co. P.O. Box 6924 Newark, DE 19714-6924 7.0434 % Class Y BNY Mellon Corporation MBC Investments Corporation 100 White Clay Center Drive, Suite 102 Newark, DE 19711 100.0000% January 10, 2014 D/TBCSCVF Class I National Financial Services LLC 499 Washington Boulevard Jersey City, NJ 07310 39.4176% JP Morgan Retirement Plan Services 9300 Ward Parkway Kansas City, MO 64114-3317 13.0258% Charles Schwab & Co. Inc. Reinvestment Account 101 Montgomery Street San Francisco, CA 94104-4151 12.3668% T. Rowe Price Retirement Plan Services Inc. Retirement Savings Plan Owings Mills, MD 21117-4903 8.6522% January 10, 2014 D/TBCSMCGF Class A Charles Schwab & Co. Inc. 211 Main Street San Francisco, CA 94105 18.2826% National Financial Services LLC 499 Washington Boulevard Jersey City, NJ 07310 10.9357% American Enterprise Investment Services 2003 Ameriprise Financial Center Minneapolis, MN 55474-0020 5.1032% Class C Morgan Stanley & Co. Harborside Financial Center, Plaza 2 Jersey City, NJ 07311 25.3203% First Clearing, LLC 2801 Market Street St. Louis, MO 63103 13.6319% American Enterprise Investment Services 2003 Ameriprise Financial Center Minneapolis, MN 55474-0020 10.7699% UBS WM USA 499 Washington Boulevard Jersey City, NJ 07310-1995 9.9649% Raymond James Saint Petersburg, FL 33716-1102 9.1603% Pershing LLC P.O. Box 2052 Jersey City, NJ 07303-2052 7.2894% LPL Financial 9785 Towne Centre Drive San Diego, CA 92121-1968 6.9707% Class I National Financial Services LLC 499 Washington Boulevard Jersey City, NJ 07310-1995 39.2639% Merrill Lynch, Pierce, Fenner & Smith Incorporated 4800 Deer Lake Drive East - 3rd Floor Jacksonville, FL 32246-6484 15.4335% Charles Schwab & Co. Inc. Reinvest Account 101 Montgomery Street San Francisco, CA 94104-4151 12.3991% Class Y BNY Mellon Corporation MBC Investments Corporation 100 White Clay Center Drive, Suite 102 Newark, DE 19711 100.0000% February 12, 2014 DTSTRBF Class A Pershing LLC P.O. Box 2052 Jersey City, NJ 07303-2052 37.7618% American Enterprise Investment Services 2003 Ameriprise Financial Center Minneapolis, MN 55474-0020 17.2219% San Jacinto College Foundation 4624 Fairmont Parkway Suite 208 Pasadena, TX 77504-3329 8.7835% First Clearing, LLC 2801 Market Street St. Louis, MO 63103-2523 8.5444% Class C First Clearing, LLC 2801 Market Street St. Louis, MO 63103-2523 30.5821% Raymond James Onmibus for Mutual Funds 880 Carillon Parkway Saint Petersburg, FL 33716-1102 UBS WM USA 499 Washington Boulevard Jersey City, NJ 07310-1995 American Enterprise Investment Services 2003 Ameriprise Financial Center Minneapolis, MN 55474-0020 LPL Financial Corporation 9785 Towne Centre Drive San Diego, CA 92123-1968 9.2682% Class I Charles Schwab & Co. Inc. Special Custody Account 101 Montgomery Street San Francisco, CA 94104-4151 30.5582% National Financial Services LLC 499 Washington Boulevard Jersey City, NJ 07310 24.9095% MAC & Co. P.O. Box 3198 Pittsburgh, PA 15230-3198 18.5610% Wells Fargo Bank of Minnesota Mutual Fund Fees P.O. Box 560067 Charlotte, NC 28256-0067 10.1121% Class Y BNY Mellon Corporation MBC Investments Corporation 100 White Clay Center Drive, Suite 102 Newark, DE 19711 100.0000% January 10, 2014 D/NIEF Class A UBS WM USA 499 Washington Boulevard Jersey City, NJ 07310-1995 78.4827% American Enterprise Investment Services 2003 Ameriprise Financial Center Minneapolis, MN 55474-0020 8.1953% Pershing LLC P.O. Box 2052 Jersey City, NJ 07303-2052 6.3850% Class C Morgan Stanley & Co. Harborside Financial Center, Plaza 2 Jersey City, NJ 07311 59.3999% UBS WM USA 499 Washington Boulevard Jersey City, NJ 07310-1995 22.5243% First Clearing, LLC 2801 Market Street St. Louis, MO 63103-2523 11.1733% Pershing LLC P.O. Box 2052 Jersey City, NJ 07303-2052 5.7268% Class I SEI Private Trust Company 1 Freedom Valley Drive Oaks, PA 19456-9989 70.0553% Dreyfus Premier Diversified International Fund The Dreyfus Corporation 200 Park Avenue, Floor 7 New York, NY 10166-0090 25.3831% Class Y BNY Mellon Corporation MBC Investments Corporation 100 White Clay Center Drive, Suite 102 Newark, DE 19711 100.0000% February 12, 2014 D/SGFIF Class A American Enterprise Investment Services 2003 Ameriprise Financial Center Minneapolis, MN 55474-0020 65.3319% UBS WM USA 499 Washington Boulevard Jersey City, NJ 07310-1995 20.9678% Class C American Enterprise Investment Services 2003 Ameriprise Financial Center Minneapolis, MN 55474-0020 38.6164% UBS WM USA 499 Washington Boulevard Jersey City, NJ 07310-1995 16.9609% First Clearing, LLC 2801 Market Street St. Louis, MO 63103-2523 16.0454% Morgan Stanley & Co. Harborside Financial Center, Plaza 2 Jersey City, NJ 07311 9.1500% LPL Financial Corporation 9785 Towne Centre Drive San Diego, CA 92123-1968 6.9767% Class I Charles Schwab & Co. Inc. Reinvest Account 101 Montgomery Street San Francisco, CA 94104-4151 23.7102% First Clearing, LLC 2801 Market Street St. Louis, MO 63103-2523 14.7446% National Financial Services LLC 499 Washington Boulevard Jersey City, NJ 07310 14.5895% Morgan Stanley & Co. Harborside Financial Center, Plaza 2 Jersey City, NJ 07311 12.1662% LPL Financial Corporation 9785 Towne Centre Drive San Diego, CA 92123-1968 7.9849% Mitra & Co. 11270 West Park Place, Suite 400 Milwaukee, WI 53224-3623 5.9985% Class Y BNY Mellon Corporation MBC Investments Corporation 100 White Clay Center Drive, Suite 102 Newark, DE 19711 100.0000% February 15, 2013 DAMTFMR Investor shares Pershing LLC P.O. Box 2052 Jersey City, NJ 07303-2052 79.9279% BNY Mellon, N.A. 6575 Westside Road Healdsburg, CA 95448-8323 18.6576% Class R Boston & Co. 3 Mellon Bank Center Pittsburg, PA 15259-0001 95.2987% Class B Stifel Nicolaus & Co. Inc. 500 North Broadway Saint Louis, MO 63102-2110 48.4066% Pershing LLC P.O. Box 2052 Jersey City, NJ 07303-2052 29.9995% Janney Montgomery Scott, LLC 1717 Arch Street Philadelphia, PA 19103-2713 11.2421% Morgan Keegan & Co. Inc. 50 North Front Street Memphis, TN 3810-1119 10.3517% BASIC shares E Trade Clearing LLC P.O. Box 484 Jersey City, NJ 07303-0484 11.9620% Rosalyn Borg TTEE St. Louis, MO 8.8663% First Clearing, LLC 2801 Market Street St. Louis, MO 63103-2523 8.7124% Paul Goldstein TTEE Boynton Beach, FL 8.0347% Michael Kanzer & Rebecca Kanzer Landenberg, PA 7.7462% DBSPSIF Fidelity Investments Institutional 100 Magellan Way Covington, KY 41015-1999 21.5303% SEI Private Trust Company 1 Freedom Valley Drive Oaks, PA 19456-9989 16.2556% Hartford Securities Distribution P.O. Box 2999 Hartford, CT 06104-2999 9.3115% MAC & Co. P.O. Box 3198 Pittsburgh, PA 15230-3198 8.9533% New Mexico 529 The Education Plan Portfolio 6803 South Tucson Way Centennial, CO 80112 5.0614% DBMIF Investor shares National Financial Services Corp. 82 Devonshire Street Boston, MA 02109-3605 38.1386% VRSCO 2929 Allen Parkway Houston, TX 77019-717 11.1824% Charles Schwab & Co. Inc. Reinvest Account 101 Montgomery Street San Francisco, CA 94104-4151 7.2188% DCGT 711 High Street Des Moines, IA 50392-0001 8.0265% BASIC shares Edward D. Jones & Co. 201 Progress Parkway Maryland Heights, MO 63043-3009 28.2896% Brown Brothers Harriman & Co. 525 Washington Boulevard Jersey City, NJ 07310-1606 14.7626% Charles Schwab & Co. Inc. Reinvest Account 101 Montgomery Street San Francisco, CA 94104-4151 7.1251% New Mexico Scholars Edge 525 Washington Boulevard Jersey City, NJ 07310-1606 6.3792% SEI Private Trust Company 1 Freedom Valley Drive Oaks, PA 19456-9989 6.0775% MAC & Co. P.O. Box 3198 Pittsburgh, PA 15230-3198 6.0314% Merrill Lynch, Pierce, Fenner & Smith Incorporated 4800 Deer Lake Drive East - 3rd Floor Jacksonville, FL 32246-6484 5.7544% DDSF National Financial Services 82 Devonshire Street Boston, MA 02109-3605 13.7436% DMMR Investor shares Pershing LLC One Pershing Plaza Jersey City, NJ 07399-0002 85.0717% Class R Boston & Co. 3 Mellon Bank Center Pittsburg, PA 15259-0001 72.9379% National Financial Services Corp. 200 Liberty Street New York, NY 10281 15.0275% First Clearing, LLC One North Jefferson St. Louis, MO 63103 9.2858% June 3, 2013 DOFIF Class A American Enterprise Investment Services 2003 Ameriprise Financial Center Minneapolis, MN 55474-0020 24.5012% National Financial Services Corp. 499 Washington Boulevard Jersey City, NJ 07310 17.3217% Merrill Lynch, Pierce, Fenner & Smith Incorporated 4800 Deer Lake Drive East - 3rd Floor Jacksonville, FL 32246-6484 13.6113% Pershing LLC P.O. Box 2052 Jersey City, NJ 07303-2052 11.1588% Class C Merrill Lynch, Pierce, Fenner & Smith Incorporated 4800 Deer Lake Drive East - 3rd Floor Jacksonville, FL 32246-6484 37.5043% First Clearing, LLC 2801 Market Street St. Louis, MO 63103-2523 22.6115% LPL Financial Corporation 9785 Towne Centre Drive San Diego, CA 92123-1968 15.3102% American Enterprise Investment Services 2003 Ameriprise Financial Center Minneapolis, MN 55474-0002 11.8820% Class I First Clearing, LLC 2801 Market Street St. Louis, MO 63103-2523 42.8351% Merrill Lynch, Pierce, Fenner & Smith Incorporated 4800 Deer Lake Drive East - 3rd Floor Jacksonville, FL 32246-6484 15.0652% SEI Private Trust Company 1 Freedom Valley Drive Oaks, PA 19456-9989 14.2427% Standish Tax Exempt LTIP 201 Washington Street Boston, MA 02108-4403 13.0120% February 15, 2013 DTMGF Class A Pershing LLC P.O. Box 2052 Jersey City, NJ 07303-2052 34.0642% Merrill Lynch, Pierce, Fenner & Smith Incorporated 4800 Deer Lake Drive East - 3rd Floor Jacksonville, FL 32246-6484 8.4012% National Financial Services Corp. 82 Devonshire Street Boston, MA 02109 7.9379% PIMS/Prudential Retirement 1770 Promontory Circle Greeley, CO 80634-9039 7.7832% American Enterprise Investment Services 2003 Ameriprise Financial Center Minneapolis, MN 55474-0002 7.3706% First Clearing, LLC 2801 Market Street St. Louis, MO 63103-2523 5.5570% Class C Merrill Lynch, Pierce, Fenner & Smith Incorporated 4800 Deer Lake Drive East- 3rd Floor Jacksonville, FL 32246-6484 34.0108% First Clearing, LLC 10750 Wheat First Drive Glen Allen, VA 23060-9243 20.5052% Morgan Stanley & Co. Harborside Financial Center, Plaza 2 Jersey City, NJ 07311 10.5608% UBS WM USA 499 Washington Boulevard Jersey City, NJ 07310-1995 7.9220% Class I Morgan Stanley & Co. Harborside Financial Center, Plaza 2 Jersey City, NJ 07311 33.0024% National Financial Services Corp. 82 Devonshire Street Boston, MA 02109 22.7588% First Clearing, LLC 2801 Market Street St. Louis, MO 63103-2523 17.3986% Merrill Lynch, Pierce, Fenner & Smith Incorporated 4800 Deer Lake Drive East – 3rd Floor Jacksonville, FL 32246-6484 16.3729% June 3, 2013 DUSTR Investorshares Pershing LLC One Pershing Plaza Jersey City, NJ 07303-2052 95.4089% Class R Boston & Co. Attn Cash Sweep 3 Mellon Bank Center Pittsburg, PA 15259-0001 99.6788% June 3, 2013 DGEIF Class A American Enterprise Investment Services 2003 Ameriprise Financial Center Minneapolis, MN 55474-0020 45.5787% UBS WM USA 499 Washington Boulevard Jersey City, NJ 07310-1995 20.2216% Merrill Lynch, Pierce, Fenner & Smith Incorporated 4800 Deer Lake Drive East - 3rd Floor Jacksonville, FL 32246-6484 10.8755% National Financial Services Corp. 499 Washington Boulevard Jersey City, NJ 07310 7.9134% Class C Merrill Lynch, Pierce, Fenner & Smith Incorporated 4800 Deer Lake Drive East - 3rd Floor Jacksonville, FL 32246-6484 59.8537% UBS WM USA 499 Washington Boulevard Jersey City, NJ 07310-1995 14.5097% First Clearing, LLC 2801 Market Street St. Louis, MO 63103-2523 13.9663% American Enterprise Investment Services 2003 Ameriprise Financial Center Minneapolis, MN 55474-0002 6.5835% Class I Blue Cross and Blue Shield of Massachusetts 401 Park Drive Boston, MA 02215-3326 24.9277% Merrill Lynch, Pierce, Fenner & Smith Incorporated 4800 Deer Lake Drive East - 3rd Floor Jacksonville, FL 32246-6484 20.7753% First Clearing, LLC 2801 Market Street St. Louis, MO 63103-2523 20.5188% LPL Financial Corporation 9785 Towne Centre Drive San Diego, CA 92121 13.0293% SEI Private Trust Company 1 Freedom Valley Drive Oaks, PA 19456-9989 8.1692% Pershing LLC P.O. Box 2052 Jersey City, NJ 07303-2052 5.6476% June 3, 2013 DIBF Class A American Enterprise Investment Services 2003 Ameriprise Financial Center Minneapolis, MN 55474-0002 28.5359% UBS WM USA 499 Washington Boulevard Jersey City, NJ 07310-1995 26.3485% Charles Schwab & Co. Inc. 211 Main Street San Francisco, CA 94105 11.7575% Pershing LLC P.O. Box 2052 Jersey City, NJ 07303-2052 11.0271% Class C Merrill Lynch, Pierce, Fenner & Smith Incorporated 4800 Deer Lake Drive East - 3rd Floor Jacksonville, FL 32246-6484 24.6932% Morgan Stanley & Co. Harborside Financial Center, Plaza 2 Jersey City, NJ 07311 20.3410% UBS WM USA 499 Washington Boulevard Jersey City, NJ 07310-1995 16.6565% First Clearing, LLC 2801 Market Street St. Louis, MO 63103-2523 11.5304% American Enterprise Investment Services 2003 Ameriprise Financial Center Minneapolis, MN 55474-0002 8.7053% National Financial Services Corp. 499 Washington Boulevard Jersey City, NJ 07310 5.1086% Class I National Financial Services Corp. 499 Washington Boulevard Jersey City, NJ 07310 21.2541% Charles Schwab & Co. Inc. Reinvest Account 101 Montgomery Street San Francisco, CA 94104-4151 14.6977% Merrill Lynch, Pierce, Fenner & Smith Incorporated 4800 Deer Lake Drive East -3rd Floor Jacksonville, FL 32246-6484 13.0681% Morgan Stanley & Co. Harborside Financial Center, Plaza 2 Jersey City, NJ 07311 11.5323% First Clearing, LLC 2801 Market Street St. Louis, MO 63103-2523 9.6772% Wells Fargo Bank P.O. Box 560067 Charlotte, NC 28256-0067 8.0490% December 4, 2013 DCEF Class A Merrill Lynch, Pierce, Fenner & Smith Incorporated 4800 Deer Lake Drive East- 3rd Floor Jacksonville, FL 32246-6484 18.6577% UBS WM USA 499 Washington Boulevard Jersey City, NJ 07310-1995 18.0767% Great West Trust Co LLC 8515 East Orchard Road 2T2 Greenwood Village, CO 80111 9.2131% Morgan Stanley & Co. Harborside Financial Center, Plaza 2 Jersey City, NJ 07311 6.9770% American Enterprise Investment Services 707 2nd Avenue South Minneapolis, MN 55402-2405 5.6854% National Financial Services LLC 499 Washington Boulevard Jersey City, NJ 07310 5.0021% Class C Merrill Lynch, Pierce, Fenner & Smith Incorporated 4800 Deer Lake Drive East- 3rd Floor Jacksonville, FL 32246-6484 57.0594% Morgan Stanley & Co. Harborside Financial Center, Plaza 2 Jersey City, NJ 07311 15.1481% UBS WM USA 499 Washington Boulevard Jersey City, NJ 07310-1995 10.3800% First Clearing, LLC 2801 Market Street St. Louis, MO 63103-2523 6.4800% Class I Merrill Lynch, Pierce, Fenner & Smith Incorporated 4800 Deer Lake Drive East- 3rd Floor Jacksonville, FL 32246-6484 25.5018% MMATCO LLC P.O. Box 483 1110 North Main Street Goshen IN 46527-0483 15.9717% First Clearing, LLC 2801 Market Street St. Louis, MO 63103-2523 13.5208% Morgan Stanley & CO Harborside Financial Center, Plaza 2 Jersey City, NJ 07311 10.4459% Prudential Retirement 47 Eastern Boulevard Glastonbury, CT 06033 5.7218% LPL Financial 9785 Towne Centre Drive San Diego, CA 92121-1968 5.5085% National Financial Services LLC 499 Washington Boulevard Jersey City, NJ 07310 5.4476% April 1, 2013 DHYF Class A American Enterprise Investment Services 2003 Ameriprise Financial Center Minneapolis, MN 55474-0020 14.8100% Ameritrade Inc. P.O. Box 2226 Omaha, NE 68103-2226 12.6369% First Clearing, LLC 2801 Market Place St Louis, MO 63103-2523 9.2263% Pershing LLC P.O. Box 2052 Jersey City, NJ 07303-2052 7.7303% National Financial Services Corp. 82 Devonshire Street G10G Boston, MA 02109-3605 5.1313% Merrill Lynch, Pierce, Fenner & Smith Incorporated 4800 Deer Lake Drive East - 3rd Floor Jacksonville, FL 32246-6484 5.0361% Class C Merrill Lynch, Pierce, Fenner & Smith Incorporated 4800 Deer Lake Drive East – 3rd Floor Jacksonville, FL 32246-6484 36.0290% First Clearing, LLC 10750 Wheat First Drive Glen Allen, VA 23060-9243 17.1249% Morgan Stanley & Co. Harborside Financial Center, Plaza 2 Jersey City, NJ 07311 13.1958% American Enterprise Investment Services 2003 Ameriprise Financial Center Minneapolis, MN 55474-0020 5.8923% UBS WM USA 499 Washington Boulevard Jersey City, NJ 07310-1995 5.4123% Class I SEI Private Trust Company 1 Freedom Valley Drive Oaks, PA 19456-9989 76.5229% Pershing LLC P.O. Box 2052 Jersey City, NJ 07303-2052 7.0010% National Financial Services Corp. 82 Devonshire Street Boston, MA 02109-3605 5.0343% September 5, 2013 DEIF Class A Pershing LLC P.O. Box 2052 Jersey City, NJ 07303-2052 25.8461% American Enterprise Investment Services 2003 Ameriprise Financial Center Minneapolis, MN 55474-0020 13.2554% Class C Merrill Lynch, Pierce, Fenner & Smith Incorporated 4800 Deer Lake Drive East - 3rd Floor Jacksonville, FL 32246-6484 34.1742% American Enterprise Investment Services 2003 Ameriprise Financial Center Minneapolis, MN 55474-0020 18.0869% First Clearing, LLC 2801 Market Street St. Louis, MO 63103-2523 14.9368% Raymond James Onmibus for Mutual Funds 880 Carillon Parkway Saint Petersburg, FL 33716-1102 12.2678% Class I SEI Private Trust Company 1 Freedom Valley Drive Oaks, PA 19456-9989 33.9782% Merrill Lynch, Pierce, Fenner & Smith Incorporated 4800 Deer Lake Drive East - 3rd Floor Jacksonville, FL 32246-6484 16.2320% Standish Tax Exempt LTIP 201 Washington Street Boston, MA 02108-4403 12.8777% State Street Bank Trustee 1 Lincoln Street Boston, MA 02111-2901 7.8849% LPL Financial Corporation 9785 Towne Centre Drive San Diego, CA 92121-1968 6.9396% First Clearing, LLC 2801 Market Street St. Louis, MO 63103-2523 6.4480% Charles Schwab & Co. Inc. 101 Montgomery Street San Francisco, CA 94104-4151 5.0404% Class Y BNY Mellon Corporation MBC Investments Corporation 100 White Clay Center Drive, Suite 102 Newark, DE 19711 100.00% September 5, 2013 DEMDLCF Class A UBS WM USA 499 Washington Boulevard Jersey City, NJ 07310-1995 21.8368% American Enterprise Investment Services 2003 Ameriprise Financial Center Minneapolis, MN 55474-0020 21.3819% Merrill Lynch, Pierce, Fenner & Smith Incorporated 4800 Deer Lake Drive East - 3rd Floor Jacksonville, FL 32246-6484 18.7797% Charles Schwab & Co. Inc. 211 Main Street San Francisco, CA 94105 17.1664% Pershing LLC PO Box 2052 Jersey City, NJ 07303-2052 5.0121% Class C Merrill Lynch, Pierce, Fenner & Smith Incorporated 4800 Deer Lake Drive East - 3rd Floor Jacksonville, FL 32246-6484 60.7126% First Clearing, LLC 2801 Market Street St. Louis, MO 63103-2523 10.6509% Morgan Stanley & Co. Harborside Financial Center, Plaza 2 Jersey City, NJ 07311 8.8344% UBS WM USA 499 Washington Boulevard Jersey City, NJ 07310-1995 7.1840% Class I Wells Fargo Bank P.O. Box 560067 Charlotte, NC 28256-0067 30.9737% Strafe & Co. P.O. Box 6924 Newark, DE 19714-6924 25.4396% J.P. Morgan Clearing Corp. 3 Chase Metrotech Center Brooklyn, NY 11245-0001 13.8185% SEI Private Trust Company 1 Freedom Valley Drive Oaks, PA 19456-9989 8.3540% Class Y BNY Mellon Corporation MBC Investments Corporation 100 White Clay Center Drive, Suite 102 Newark, DE 19711 100.0000% October 9, 2013 DBNYMMMF Boston & Co. P.O. Box 534005 Pittsburgh, PA 15253-4005 16.9466% Boston & Co. Mutual Fund Operations P.O. Box 3198 Pittsburgh, PA 15230-3198 14.6363% Virginia Chen Tod Scarsdale, NY 9.3453% PART II HOW TO BUY SHARES See "Additional Information About How to Buy Shares" in Part III of this SAI for general information about the purchase of fund shares. Investor shares and BASIC shares of Dreyfus Bond Market Index Fund were formerly called Institutional shares and Retail shares, respectively. Investment Minimums The minimum initial investment in Dreyfus AMT-Free Municipal Reserves (Class B shares), Dreyfus Bond Market Index Fund (Investor shares) and Dreyfus Disciplined Stock Fund is $1,000 if you are a client of a Service Agent which maintains an omnibus account in the fund and has made an aggregate initial purchase in the fund for its customers of $2,500. The minimum initial investment for each fund, except Dreyfus AMT-Free Municipal Reserves (Class R shares and Investor shares), Dreyfus BASIC S&P 500 Stock Index Fund, Dreyfus Bond Market Index Fund (BASIC shares), Dreyfus Money Market Reserves (Class R shares and Investor shares) and Dreyfus U.S. Treasury Reserves (Class R shares and Investor shares), is $1,000 for full-time or part-time employees of Dreyfus or any of its affiliates, directors of Dreyfus, board members of a fund advised by Dreyfus, or the spouse or minor child of any of the foregoing. The minimum initial investment for each fund, except Dreyfus AMT-Free Municipal Reserves (Class R shares and Investor shares), Dreyfus BASIC New York Municipal Money Market Fund, Dreyfus BASIC S&P 500 Stock Index Fund, Dreyfus Bond Market Index Fund (BASIC shares), Dreyfus High Yield Fund, Dreyfus Money Market Reserves (Class R shares and Investor shares), Dreyfus Tax Managed Growth Fund and Dreyfus U.S. Treasury Reserves (Class R shares and Investor shares), is $50 for full-time or part-time employees of Dreyfus or any of its affiliates who elect to have a portion of their pay directly deposited into their fund accounts. The minimum subsequent investment in Dreyfus BASIC S&P 500 Stock Index Fund is $100 in the case of investors who have held shares of the fund since September 14, 1995. Additionally, there is no minimum on subsequent purchases for holders of shares of Dreyfus BASIC S&P 500 Stock Index Fund in an account for a Dreyfus-sponsored Keogh Plan, IRA or 403 (b)(7) Plan with only one participant which has been open since September 14, 1995. Shares of each fund, except Dreyfus BASIC New York Municipal Money Market Fund, Dreyfus BASIC S&P 500 Stock Index Fund, Dreyfus Bond Market Index Fund, Dreyfus High Yield Fund and Dreyfus Tax Managed Growth Fund, are offered without regard to the minimum initial investment requirements to board members who elect to have all or a portion of their compensation for serving in that capacity automatically invested in the funds.Shares of Dreyfus AMT-Free Municipal Reserves, Dreyfus Money Market Reserves and Dreyfus U.S. Treasury Reserves are offered without regard to the minimum initial investment requirements to the board members of such funds. Shares of each fund, except Dreyfus BASIC New York Municipal Money Market Fund and Dreyfus Bond Market Index Fund (BASIC shares), are offered without regard to the minimum initial or subsequent investment requirements to investors purchasing fund shares through wrap fee accounts or other fee-based programs. Each fund, except Dreyfus BASIC New York Municipal Money Market Fund, reserves the right to offer fund shares without regard to minimum purchase requirements to government-sponsored programs or to employees participating in certain Retirement Plans or other programs where contributions or account information can be transmitted in a manner and form acceptable to the fund. Dreyfus AMT-Free Municipal Reserves (Class R shares and Investor shares), Dreyfus BASIC New York Municipal Money Market Fund, Dreyfus Money Market Reserves (Class R shares and Investor shares) and Dreyfus U.S. Treasury Reserves (Class R shares and Investor shares).Each fund may waive its minimum initial investment requirement for new accounts opened through a Service Agent whenever Dreyfus Investments Division ("DID") determines for the initial account opened through such Service Agent, which is below a fund's minimum initial investment requirement, that the existing accounts in the fund opened through that Service Agent have an average account size, or the Service Agent has adequate intent and access to funds to result in maintenance of accounts in the fund opened through that Service Agent with an average account size, in an amount equal to or in excess of $25,000 ($100,000 with respect to Dreyfus AMT-Free Municipal Reserves, Dreyfus Money Market Reserves and Dreyfus U.S. Treasury Reserves).DID will periodically review the average size of the accounts opened through each Service Agent and, if necessary, reevaluate the Service Agent's intent and access to funds. DID will discontinue the waiver as to new accounts to be opened through a Service Agent if DID determines that the average size of accounts opened through that Service Agent is less than $25,000 ($100,000 with respect to Dreyfus AMT-Free Municipal Reserves, Dreyfus Money Market Reserves and Dreyfus U.S. Treasury Reserves) and the Service Agent does not have the requisite intent and access to funds. Reopening an Account You may reopen an account in each fund, except in Dreyfus AMT-Free Municipal Reserves, Dreyfus Money Market Reserves, Dreyfus U.S. Treasury Reserves and the funds listed in the paragraph below, with a minimum investment of $100 without filing a new Account Application during the calendar year the account is closed or during the following calendar year, provided the information on the old Account Application is still applicable. Dreyfus BASIC S&P 500 Stock Index Fund and Dreyfus BASIC New York Municipal Money Market Fund.You may reopen an account in the fund with a minimum investment of $1,000 without filing a new Account Application during the calendar year the account is closed or during the following calendar year, provided the information on the old Account Application is still applicable. Dreyfus TeleTransfer Privilege Dreyfus AMT-Free Municipal Reserves.The ability to purchase shares online pursuant to the Dreyfus TeleTransfer Privilege is not available to Class B shares of the fund. Information Pertaining to Purchase Orders Dreyfus BASIC S&P 500 Stock Index Fund and Dreyfus Bond Market Index Fund.To permit these funds to invest your money as promptly as possible after receipt, thereby maximizing the fund's ability to track its Index, you are urged to transmit your purchase order in proper form so that it may be received by the Transfer Agent prior to 12:00 noon, Eastern time, on the day you want your purchase order to be effective. Information Regarding the Offering of Share Classes The share classes of each fund with more than one class are offered as described in the relevant fund's prospectus and as follows: On March 13, 2012, outstanding Class B shares of Dreyfus Core Equity Fund, Dreyfus High Yield Fund, Dreyfus Mid-Cap Growth Fund and Dreyfus Tax Managed Growth Fund converted to Class A shares. Dreyfus Core Equity Fund, Dreyfus Equity Income Fund, Dreyfus Global Equity Income Fund, Dreyfus Mid-Cap Growth Fund and Dreyfus Tax Managed Growth Fund offered Class T shares prior to February 4, 2009. Class A shares of Dreyfus/The Boston Company Small Cap Value Fund are not currently offered. Holders of Class A shares of Dreyfus Core Equity Fund since April 14, 2002 may continue to purchase Class A shares of the fund at NAV.However, investments by such holders in other funds advised by the Adviser will be subject to any applicable front-end sales load. Class F shares of Dreyfus Mid-Cap Growth Fund generally are offered only to persons or entities who have continuously maintained a Class F account with the fund since December 30, 1999.These include, without limitation, customers of certain financial institutions which offer Retirement Plan programs and which have had relationships with the Adviser or its predecessor and the fund continuously since December 30, 1999.See the prospectus for more detailed information regarding eligibility to purchase Class F shares. Holders of Class I shares of Dreyfus Core Equity Fund, Dreyfus High Yield Fund and Dreyfus Tax Managed Growth Fund who have held their shares since June 5, 2003 may continue to purchase Class I shares of the fund for their existing accounts whether or not they would otherwise be eligible to do so. Class I shares of certain funds that do not offer Class Y shares are offered to certain series of BNY Mellon Funds Trust and to certain other funds in The Dreyfus Family of Funds. Class R shares of Dreyfus AMT-Free Municipal Reserves, Dreyfus Money Market Reserves and Dreyfus U.S. Treasury Reserves are offered only to (i) bank trust departments and other financial service providers (including BNY Mellon and its affiliates) acting on behalf of their customers having a qualified trust or investment account or relationship at such institution, or to customers who have received and hold Class R shares of a fund distributed to them by virtue of such an account or relationship, and (ii) institutional investors acting for themselves or in a fiduciary, advisory, agency, custodial or similar capacity for Retirement Plans and SEP-IRAs.Class R shares may be purchased for a Retirement Plan or SEP-IRA or by a custodian, trustee, investment manager or other entity authorized to act on behalf of such Retirement Plan or SEP-IRA.In addition, holders of Class R shares of Dreyfus AMT-Free Municipal Reserves, Dreyfus Money Market Reserves and Dreyfus U.S. Treasury Reserves who have held their shares since June 5, 2003 may continue to purchase Class R shares of the fund for their existing accounts whether or not they would otherwise be eligible to do so. Class A General information about the public offering price of Class A shares of the Multi-Class Funds can be found in Part III of this SAI under "Additional Information About How to Buy Shares – Class A." The public offering price for Class A shares of Dreyfus Floating Rate Income Fund is the net asset value per share of that class, plus a sales load as shown below: Total Sales Load* - Class A Shares Amount of Transaction As a % of offering price per share As a % of net asset value per share Dealers' reallowance as a % of offering price Less than $100,000 $100,000 to less than $250,000 $250,000 to less than $500,000 $500,000 to less than $1,000,000 $1,000,000 or more -0- -0- -0- *Due to rounding, the actual sales load you pay may be more or less than that calculated using these percentages. HOW TO REDEEM SHARES See "Additional Information About How to Redeem Shares" in Part III of this SAI for general information about the redemption of fund shares. Fund Services* Dreyfus BASIC S&P 500 Stock Index Fund Dreyfus Bond Market Index Fund Dreyfus Disciplined Stock Fund Dreyfus TeleTransfer Privilege Redemption Through an Authorized Entity Wire Redemption Privilege Dreyfus High Yield Fund Checkwriting Privilege (Class A only) Dreyfus TeleTransfer Privilege Redemption Through an Authorized Entity Reinvestment Privilege Wire Redemption Privilege Dreyfus BASIC New York Municipal Money Market Fund Checkwriting Privilege Dreyfus TeleTransfer Privilege Wire Redemption Privilege Dreyfus/The Boston Company Small Cap Growth Fund Wire Redemption Privilege Dreyfus Core Equity Fund Dreyfus Diversified Emerging Markets Fund Dreyfus Emerging Markets Debt Local Currency Fund Dreyfus Equity Income Fund Dreyfus Floating Rate Income Fund Dreyfus Global Emerging Markets Fund Dreyfus Global Equity Income Fund Dreyfus International Bond Fund Dreyfus Mid-Cap Growth Fund Dreyfus/Newton International Equity Fund Dreyfus Opportunistic Emerging Markets Debt Fund Dreyfus Opportunistic Fixed Income Fund Dreyfus/Standish Global Fixed Income Fund Dreyfus Tax Managed Growth Fund Dreyfus Tax Sensitive Total Return Bond Fund Dreyfus/The Boston Company Small Cap Value Fund Dreyfus/The Boston Company Small/Mid Cap Growth Fund Dreyfus Yield Enhancement Strategy Fund Dreyfus TeleTransfer Privilege Redemption Through an Authorized Entity Reinvestment Privilege Wire Redemption Privilege Dreyfus AMT-Free Municipal Reserves Dreyfus Money Market Reserves Dreyfus U.S. Treasury Reserves Checkwriting Privilege Dreyfus TeleTransfer Privilege Wire Redemption Privilege * Institutional Direct accounts are not eligible for online services. Transaction Fees Dreyfus BASIC New York Municipal Money Market Fund.Because charges may apply to redemptions and exchanges of fund shares in accounts with balances of less than $50,000 at the time of the transaction, the fund may not be an appropriate investment for an investor who does not maintain a $50,000 balance and intends to engage frequently in such transactions.If you have not been a shareholder of the fund since December 8, 1995 (a "Prior Shareholder") and your account balance in the fund is less than $50,000 on the business day immediately preceding the effective date of such transaction, you will be charged $5.00 when you redeem all shares in your account or your account is otherwise closed out.The fee will be deducted from your redemption proceeds and paid to the Transfer Agent.The account closeout fee does not apply to exchanges out of the fund or to wire or Dreyfus TeleTransfer redemptions, for each of which a $5.00 fee applies if your account balance is less than $50,000 and you are not a Prior Shareholder.Additionally, if your account balance is less than $50,000 and you are not a Prior Shareholder, you will be charged a $2.00 fee for each redemption check drawn on the account. Checkwriting Privilege Dreyfus BASIC New York Municipal Money Market Fund.Redemption checks may be made payable to the order of any person in the amount of $500 or more.When a check is presented to the Transfer Agent for payment, the Transfer Agent, as your agent, will cause the fund to redeem a sufficient number of shares in your account to cover the amount of the check and the $2.00 charge described above in "Transaction Fees" and in the prospectus, if applicable. TeleTransfer Privilege Dreyfus BASIC New York Municipal Money Market Fund.You may request by telephone that redemption proceeds (minimum of $500) be transferred between your fund account and your bank account. Dreyfus AMT-Free Municipal Reserves.The ability to redeem shares online pursuant to the Dreyfus TeleTransfer Privilege is not available to Class B shares of the fund. Wire Redemption Privilege Dreyfus AMT-Free Municipal Reserves.By using the Wire Redemption Privilege, you authorize the fund and the Transfer Agent to act on telephone, letter or, with respect to Class R shares, Investor shares and BASIC shares of the fund, online redemption instructions from any person representing himself or herself to be you, or a representative of your Service Agent, and reasonably believed by the fund or the Transfer Agent to be genuine. Dreyfus BASIC New York Municipal Money Market Fund.The redemption proceeds minimum is $5,000 per day. Information Pertaining to Redemptions Dreyfus BASIC S&P 500 Stock Index Fund and Dreyfus Bond Market Index Fund.To maximize each fund's ability to track its Index, you are urged to transmit redemption requests so that they may be received by the fund or the Transfer Agent prior to 12:00 noon, Eastern time, on the day you want your redemption requests to be effective. SHAREHOLDER SERVICES The following shareholder services apply to the funds.See "Additional Information About Shareholder Services" in Part III of this SAI for more information. Fund Services* Dreyfus Core Equity Fund Dreyfus Diversified Emerging Markets Fund Dreyfus Emerging Markets Debt Local Currency Fund Dreyfus Equity Income Fund Dreyfus Floating Rate Income Fund Dreyfus Global Emerging Markets Fund Dreyfus Global Equity Income Fund Dreyfus High Yield Fund Dreyfus International Bond Fund Dreyfus Mid-Cap Growth Fund Dreyfus Opportunistic Emerging Markets Debt Fund Dreyfus Opportunistic Fixed Income Fund Dreyfus/Newton International Equity Fund Dreyfus/Standish Global Fixed Income Fund Dreyfus Tax Managed Growth Fund Dreyfus Tax Sensitive Total Return Bond Fund Dreyfus/The Boston Company Small Cap Value Fund Dreyfus/The Boston Company Small/Mid Cap Growth Fund Dreyfus Yield Enhancement Strategy Fund Fund Exchanges Dreyfus Auto-Exchange Privilege Dreyfus Automatic Asset Builder® Dreyfus Government Direct Deposit Privilege Dreyfus Payroll Savings Plan Dreyfus Dividend Options Automatic Withdrawal Plan Letter of Intent Corporate Pension/Profit-Sharing and Retirement Plans Dreyfus AMT-Free Municipal Reserves Dreyfus BASIC S&P 500 Stock Index Fund Dreyfus Bond Market Index Fund Dreyfus Disciplined Stock Fund Dreyfus Money Market Reserves Dreyfus U.S. Treasury Reserves Fund Exchanges Dreyfus Auto-Exchange Privilege Dreyfus Automatic Asset Builder® Dreyfus Government Direct Deposit Privilege Dreyfus Payroll Savings Plan Dreyfus Dividend Options Automatic Withdrawal Plan Corporate Pension/Profit-Sharing and Retirement Plans Dreyfus BASIC New York Municipal Money Market Fund Fund Exchanges Dreyfus Dividend Options (Dreyfus Dividend Sweep only) Dreyfus/The Boston Company Small Cap Growth Fund Fund Exchanges Corporate Pension/Profit-Sharing and Retirement Plans * Class Y shares (offered by certain funds) only have the Fund Exchanges shareholder service, as described below.Institutional Direct accounts are not eligible for online services. Fund Exchanges Dreyfus AMT-Free Municipal Reserves and Dreyfus Municipal Money Market Reserves (Class R).These funds' Class R shares have established an exchange privilege between Class Y shares of other funds in the Dreyfus Family of Funds. Dreyfus AMT-Free Municipal Reserves.To request an exchange, you or your Service Agent acting on your behalf may give exchange instructions to the Transfer Agent in writing, by telephone or, with respect to Class R shares, Investor shares and BASIC shares, online.The ability to issue exchange instructions by telephone or, with respect to Class R shares, Investor shares and BASIC shares, online is given to shareholders of the fund automatically.By using this privilege, you authorize the fund and the Transfer Agent to act on telephone and, with respect to Class R shares, Investor shares and BASIC shares, online instructions (including over the Dreyfus Express® voice response telephone system) from any person representing himself or herself to be you or a representative of your Service Agent, and reasonably believed by the fund or the Transfer Agent to be genuine. Dreyfus BASIC New York Municipal Money Market Fund.Exchanges out of the fund pursuant to fund exchanges are limited to four per calendar year. The fund reserves the right, upon not less than 60 days' written notice, to charge shareholders who have held fund shares since December 8, 1995 a nominal fee for each exchange in accordance with rules promulgated by the SEC. Dreyfus Mid-Cap Growth Fund.The fund has established an exchange privilege between Class F shares of the fund and Dreyfus Liquid Assets, Inc. ("DLA").This privilege allows Class F shareholders of the fund to exchange their shares for Class 1 shares of DLA, and for such exchanging shareholders, as well as DLA shareholders who are former shareholders of Dreyfus Founders Money Market Fund (which was reorganized into DLA on September 22, 2006), to exchange their Class 1 DLA shares for the Class F shares of the fund, subject to the terms of the fund's prospectus. DISTRIBUTION PLANS, SERVICE PLANS AND SHAREHOLDER SERVICES PLANS; SHAREHOLDER SERVICES AGREEMENT The following Plans apply to the funds.See "Additional Information About Distribution Plans, Service Plans and Shareholder Services Plans" in Part III of this SAI for more information about the Plans. Fund Class(es)* Plan (12b-1 or servicing)**
